               EXHIBIT 1



TO PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
  MOTION IN LIMINE REGARDING EXPERT
            MARGARET STOCK
 1   District Court Judge Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     Kirti Tiwari, Seung Yoon Yang, Amandeep           No. 2:17-cv-00242-TSZ
10   Singh, Duncan Makau, Valdeta Mehanja, Rui
11   Zhang, Raj Chettri, Thong Nguyen, Xi Cui,
     Rajat Kaushik, Pingyang Liu, Blerta Mehanja,
12   Mengmeng Cai, Sandeep Singh, Fleury                         DECLARATION
     Ngantchop Keigni Di Satchou, Kaushal                    OF MARGARET D. STOCK
13
     Wadhwani, Angelita Acebes, Kusuma Nio,
14   and Qi Xiong,

15                        Plaintiff,
16
                   v.
17
     James Mattis, Secretary, U.S. Department of
18   Defense, in his official capacity,
19
                          Defendant.
20

21

22                 Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

23                 1.     Prior to my Army Reserve retirement in June 2010, I was the Army
24
     project officer for the MAVNI program. The project officially began with a briefing I gave
25
     to the Secretary of the Army in the fall of 2007. After I transferred to the Retired Reserve of
26
     the U.S. Army Reserve in 2010, I remained involved with the MAVNI program from
27


     DECLARATION OF MARGARET D. STOCK - 1                           CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                              4141 B Street, Suite 205
                                                                           Anchorage, AK 99503-5940

                                       EXHIBIT 1 Page 1                         Tel 907.242.5800
 1   outside the Pentagon. On a daily basis, I am contacted by MAVNI enlistees, current and past
 2
     MAVNI soldiers, their lawyers, their family members, U.S. military officials (retired and
 3
     current) who are trying to help MAVNIs, JAG officers who have questions about MAVNIs,
 4
     journalists writing stories about the MAVNI program, Members of Congress and Senators
 5

 6   and their staffers who are assisting MAVNIs and drafting MAVNI-related legislation, and
 7   researchers who are analyzing the program. I also keep up with MAVNI-related immigration
 8
     and Federal Court litigation by reading court pleadings and transcripts.
 9
                   2.     The Army has recognized my ongoing expertise regarding the MAVNI
10

11   program by inviting myself and Dr. Naomi Verdugo to present a peer-reviewed paper at a

12   2015 U.S. Army Recruiting Command (USAREC) conference at Ft. Knox, Kentucky. (Exs.
13   1, 2) Among other issues, that paper and presentation addressed the nature and the extent
14
     of security screening for MAVNI recruits. (Ex. 1 pp. 10, 14; Ex. 2 pp. 12 - 17) That paper
15
     was subsequently published on USAREC’s website, and the video of my presentation to
16

17   Army officials present at the conference was also published on USAREC’s website.

18                 3.     On a daily basis, I still receive MAVNI-related telephone calls, emails,
19
     Facebook messages, text messages, and LinkedIn messages from current members of the
20
     U.S. Armed Forces, including military and civilian lawyers who work for the Department of
21

22   Defense and the U.S. Armed Forces. I also receive calls and emails from Department of

23   Homeland Security and State Department officials regarding the MAVNI program. These
24   requests for assistance involve all sorts of MAVNI-related issues resulting from the
25
     September 2016 Peter Levine memo and subsequent DoD and Army memos. The
26
     requestors sometimes ask for documents proving that MAVNIs are eligible for security
27


     DECLARATION OF MARGARET D. STOCK - 2                           CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                              4141 B Street, Suite 205
                                                                           Anchorage, AK 99503-5940

                                   EXHIBIT 1 Page 2                             Tel 907.242.5800
 1   clearances; other times they ask questions related to the DoD background check process for
 2
     MAVNIs; how to speed the naturalization of MAVNIs; how to help MAVNIs who are
 3
     being “held on station” and cannot be sent to a new assignment or training because they are
 4
     waiting for a background check or a security clearance; how to obtain immigration benefits
 5

 6   for MAVNIs; and how to assist the family members of MAVNIs when the family members
 7   need immigration benefits that are dependent on the status of the MAVNIs.
 8
                    4.     As a result of my past experience with the MAVNI program, my legal
 9
     practice, and my post-retirement informal role as a central source of information about the
10

11   MAVNI program, I am very familiar the backgrounds of numerous MAVNI recruits and

12   MAVNI soldiers and the extraordinary, class-wide screening procedures (and other
13   discriminatory rules) now being applied to them. I have also, to date, reviewed more than
14
     forty (40) Counter Intelligence (CI) screening reports regarding MAVNI soldiers, all of
15
     which were obtained by the soldiers through FOIA/PA requests and provided by the
16

17   soldiers to me.

18                  5.     Given my background, I am well qualified to address the
19
     simultaneously overbroad and underinclusive nature of the screening and continuous
20
     monitoring being imposed on naturalized U.S. citizen MAVNI soldiers and the additional
21

22   factual reasons why the challenged conduct in this case constitutes unreasonable, unjustified,

23   irrational national origin discrimination.
24                  6.     I referred this matter to my husband, Neil O’Donnell, then a litigation
25
     attorney at the Anchorage, Alaska law firm of Atkinson, Conway and Gagnon, after I was
26
     unable to find other private counsel who would agree to handle the case, which would
27


     DECLARATION OF MARGARET D. STOCK - 3                           CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                              4141 B Street, Suite 205
                                                                           Anchorage, AK 99503-5940

                                     EXHIBIT 1 Page 3                           Tel 907.242.5800
 1   necessarily have to be undertaken on a pro bono basis. Before referring the matter to Mr.
 2
     O’Donnell, I had contacted numerous private law firms and several nonprofits to ask them
 3
     to take on the litigation, but was unsuccessful at doing so. At the time, most of the law firms
 4
     that typically would handle such a case were tied up with other pro bono litigation and
 5

 6   represented that the case would be time consuming and they did not have the resources to
 7   litigate it. In the months after DoD issued the September 30, 2016 Peter Levine
 8
     memorandum (which, among other things, barred naturalized U.S. citizen MAVNI soldiers
 9
     from receiving a security clearance during their first term of enlistment – typically six (6) to
10

11   eight (8) years), I was inundated with calls, emails, and other contacts from numerous

12   MAVNI soldiers, private attorneys, Pentagon officials, and JAG officers who felt the new
13   DoD rule was either unfair, contrary to the promises DoD made to these MAVNI soldiers
14
     at the time they enlisted, and/or illegal. At the time that I referred this matter to Mr.
15
     O’Donnell, I was already familiar with the case of Huynh v. Carlucci, 679 F. Supp. 61 (D.
16

17   D.C. 1998), which had found a similar restriction unconstitutional. Based upon that case

18   and my knowledge of constitutional law, it was and continues to be my view that DoD’s
19
     policy of prohibiting U.S. citizen MAVNI soldiers from obtaining a security clearance during
20
     their first term of enlistment was unconstitutional. I so advised MAVNI soldiers and JAG
21

22   officers who contacted me regarding that issue and referred them to Mr. O’Donnell after he

23   agreed to take the case. I note that DoD declined to defend the constitutionality of the
24   foregoing policy in this litigation and instead withdrew that rule.
25
                    7.     Contrary to DoD’s assertion in its motion in limine, I have not been a
26
     “shadow attorney” in this litigation nor do I have the time to be a “shadow attorney” in this
27


     DECLARATION OF MARGARET D. STOCK - 4                              CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                                 4141 B Street, Suite 205
                                                                              Anchorage, AK 99503-5940

                                     EXHIBIT 1 Page 4                              Tel 907.242.5800
 1   litigation. I have not drafted a single pleading, discovery request, discovery response,
 2
     affidavit, or declaration in this case save my own affidavits and declarations. I have not
 3
     communicated with any of the plaintiffs in this case about this litigation once I referred
 4
     some of the eventual named plaintiffs to Mr. O’Donnell. I have conducted no legal research
 5

 6   for this case, save for reviewing the requirements of Alaska and Washington Rules of
 7   Professional Conduct, Rule 3.7 (which are identical) regarding when a lawyer may act as an
 8
     advocate in a trial in which another lawyer in the lawyer’s firm may be called as a witness. In
 9
     addition to drafting my own affidavits and declarations, I have reviewed some of the key
10

11   briefs filed by plaintiffs in this case for factual accuracy (Mr. O’Donnell has never been in

12   the military and has no expertise regarding the MAVNI program) and I have corrected any
13   typos and grammatical errors I observed during that process. It seems logical that I would
14
     have reviewed Plaintiffs’ discovery requests to advise on what documents Plaintiffs should
15
     request from DoD but I do not recall doing that. I did review much of DoD’s document
16

17   production. I also traveled to Seattle for the March 21, 2018 hearing on Plaintiffs’ second

18   motion for preliminary injunction at Mr. O’Donnell’s request because he was concerned that
19
     new military-related issues could come up at the hearing. I also was (and remain) personally
20
     interested in the case in the sense that I believe that DoD was (and is) unconstitutionally
21

22   discriminating against naturalized U.S. citizen MAVNI soldiers.

23                 8.      I previously set out my qualifications in prior filings. To provide more
24   background on my training and experience in security-related matters, I note the following
25
     additional information. During my time as an Army Reserve Military Police Officer, I served
26
     at various times as a Security Officer (with a Top Secret clearance) and Deputy Provost
27


     DECLARATION OF MARGARET D. STOCK - 5                            CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                               4141 B Street, Suite 205
                                                                            Anchorage, AK 99503-5940

                                    EXHIBIT 1 Page 5                             Tel 907.242.5800
 1   Marshal for United States Forces Japan, where I worked on personnel security issues, many
 2
     of which involved criminal, counter-terrorism, and personnel security investigations and
 3
     related issues. Often my duties involving sitting at a desk in SCIF (Sensitive Compartmented
 4
     Information Facility) at the Headquarters Building in Japan, where I was required to read all
 5

 6   manner of classified intelligence documents, including documents related to
 7   counterintelligence and foreign threats to the United States, and work with others on the
 8
     Joint Staff to plan policies to reduce those threats.
 9
                    9.     While I worked with other Pentagon staff on the implementation of
10

11   the MAVNI program, I often interacted with the military personnel who were doing security

12   screenings of the MAVNIs, and I often discussed specific cases with those personnel. As
13   part of my duties, for example, I had specific discussions with Pentagon officials about the
14
     Fort Hood incident, and whether the Fort Hood shooter was a MAVNI or an immigrant.
15
     The Fort Hood shooter was a native-born American citizen, but because he had a name that
16

17   “sounded immigrant” to various Pentagon officials, there was much confusion at the

18   Pentagon. I was asked repeatedly by various officials whether the Fort Hood shooter was a
19
     MAVNI, and repeatedly had to correct misinformation on that point. I am aware, however,
20
     that the decision after the Fort Hood shooting to do more background screening on
21

22   MAVNIs was made in part because various Pentagon officials mistakenly believed that the

23   Fort Hood shooter was an immigrant.
24                  10.    As an additional note, I have in the past been tasked by National
25
     Security Agency (NSA) officials to train NSA employees on immigration and national
26
     security issues, and dozens of NSA employees have attended that training, as well as
27


     DECLARATION OF MARGARET D. STOCK - 6                           CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                              4141 B Street, Suite 205
                                                                           Anchorage, AK 99503-5940

                                     EXHIBIT 1 Page 6                           Tel 907.242.5800
 1   members of the 902nd Military Intelligence Group. I also traveled to Fort Meade while I was
 2
     the Army project officer for MAVNI to give briefings to Army personnel about the MAVNI
 3
     program, including security issues related to the MAVNI program, and members of the
 4
     902nd were present at those meetings.
 5

 6                 11.    I was awarded a Joint Service Commendation medal by Admiral Eric
 7   Olson of Special Operations Command, in Tampa, Florida. (Ex. 3) The award was given to
 8
     me for my “exceptionally meritorious service as Special Advisor to the Commander, United
 9
     States Special Operations Command (USSOCOM), Special Operations Forces Access
10

11   Recruiting Program (SOFARP) working group” because of my “unique and expert advice in

12   immigration and constitutional law and policy” which “vastly increased Joint Special
13   Operations Forces’ ability to pursue national security objectives.” While working with
14
     USSOCOM personnel, I frequently dealt with personnel security issues and concerns related
15
     to personnel security and counterintelligence.
16

17                 12.    While on the faculty at the United States Military Academy at West

18   Point, New York, I was the Course Director and a professor for the National Security Law
19
     Seminar, an advanced law class that addressed, among other subjects, issues relating to
20
     personnel security, including how military members receive access to classified information,
21

22   the background checks that military members undergo, counterintelligence issues, and

23   security clearance due process requirements.
24                 13.    From 2008 - 2011, I served on the Council on Foreign Relations
25
     Independent Task Force on U.S. Immigration Policy, co-chaired by former Florida
26
     Governor Jeb Bush and former White House Chief of Staff Thomas F. (“Mack”)
27


     DECLARATION OF MARGARET D. STOCK - 7                          CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                             4141 B Street, Suite 205
                                                                          Anchorage, AK 99503-5940

                                   EXHIBIT 1 Page 7                            Tel 907.242.5800
 1   McLarty III. The Task Force produced a detailed report, which included recommendations
 2
     related to national security and the MAVNI program. I was also invited to the Council on
 3
     Foreign Relations to give a briefing on the MAVNI program after I retired, and numerous
 4
     Pentagon officials attended that program, as well as prominent civilian policymakers.
 5

 6                 14.     DoD has adopted increasing levels of extraordinary vetting for
 7   MAVNI applicants, MAVNI soldiers, and ultimately naturalized U.S. citizens who entered
 8
     the military through the MAVNI program, on account of DoD’s expressed view that these
 9
     individuals present security concerns because they are or were foreign nationals who
10

11   immigrated to the United States. A proper understanding, analysis, and evaluation of DoD’s

12   concerns requires a solid understanding of U.S. immigration law, which is highly complex
13   and deeply intertwined with these issues. Factors that are relevant to this inquiry include an
14
     understanding of the strict requirements and extensive vetting required for various types of
15
     visas and for entry into the United States and for becoming a U.S. citizen; the reporting
16

17   requirements and ongoing DHS monitoring of certain visa holders while they are in the

18   United States; the pre-enlistment vetting that is done on MAVNI applicants before they are
19
     permitted to enlist; the repercussions that may apply to individuals whose country of origin
20
     discovers that they have enlisted or attempted to enlist in U.S. Armed Services; and the
21

22   grounds for denaturalizing a U.S. citizen on account of dishonesty or other misconduct.

23   Immigrants today constitute 13.5% of the United States population. The immigrant
24   population is on average younger than the general population and contains a much higher
25
     percentage of individuals who are within the age range that makes them eligible for military
26
     service. DoD -- and especially the Army -- is presently facing serious recruiting and
27


     DECLARATION OF MARGARET D. STOCK - 8                            CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                               4141 B Street, Suite 205
                                                                            Anchorage, AK 99503-5940

                                    EXHIBIT 1 Page 8                             Tel 907.242.5800
 1   manpower shortfalls, and the problem is expected to worsen in the future. See, e.g.,
 2
     https://www.nytimes.com/2018/09/21/us/army-recruiting-shortage.html and
 3
     https://www.heritage.org/defense/report/the-looming-national-security-crisis-young-
 4
     americans-unable-serve-the-military.
 5

 6                 15.     DoD is the largest employer in the country with approximately
 7   3 million employees and an annual budget of $716 billion, which constitutes 3.1% of our
 8
     GDP. https://www.defense.gov/Our-Story/ Despite the above facts, DoD remarkably
 9
     does not employ a single expert immigration and citizenship lawyer (every other major US
10

11   employer has more than one). As a result of DoD’s lack of knowledge of U.S. immigration

12   and citizenship laws, the policies DoD fashions regarding foreign-born recruits are often ill-
13   conceived, poorly implemented, unproductive, and not cost effective. I have now also
14
     reviewed more than forty (40) CounterIntelligence (CI) screening reports regarding MAVNI
15
     soldiers and have seen frequent errors and misconceptions regarding U.S. immigration law;
16

17   these errors have adversely affected these soldiers’ security reviews. These errors indicate a

18   failure to properly train and supervise these screeners (many of whom are apparently civilian
19
     employees of a private defense contractor, which received a sole source contract to perform
20
     these screenings).
21

22                 16.     An example of DoD misunderstanding of immigration law is DoD’s

23   repeated assertion that certain MAVNI soldiers have received “fraudulent visas to attend
24   universities that did not exist.” (See, e.g., Roger Smith Declaration, Dkt. 131-1 p. 13) None
25
     of the MAVNI soldiers referred to in this circumstance (nor in any other situation that I am
26
     aware of) ever received a “fraudulent visa.” Visas are official travel documents issued by the
27


     DECLARATION OF MARGARET D. STOCK - 9                            CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                               4141 B Street, Suite 205
                                                                            Anchorage, AK 99503-5940

                                    EXHIBIT 1 Page 9                             Tel 907.242.5800
 1   U.S. Department of State and the validity of all MAVNI visas was always verified by the U.S.
 2
     Department of Homeland Security prior to the MAVNIs’ enlistment, and none of them
 3
     were found to have a “fraudulent visa.” 1
 4
                   17.     I am uniquely qualified to address the critical interplay between
 5

 6   immigration law and military security issues having written the only book on the subject of
 7   immigration law and the military. See Margaret D. Stock, Immigration Law & the Military
 8
     (2nd ed. 2015) (published by the American Immigration Lawyer Association).
 9
                   18.     In 2013, I was notified by the John D. and Catherine T. MacArthur
10

11   Foundation that I had been selected to be a MacArthur Foundation Fellow. A MacArthur

12   Foundation Fellowship is popularly called a “genius grant” and one cannot apply for one;
13   the nomination and selection process is secret. I was advised by the MacArthur Foundation
14
     that I was given the award in part because of my role in creating and managing the MAVNI
15
     program from 2007 to 2010, and my ongoing efforts to assist MAVNIs. In particular, the
16

17   MacArthur Foundation determined that I have a “singular knowledge of immigration and

18   national security law.” See https://www.macfound.org/fellows/904/
19
                   19.     I continue to maintain my expertise in the fields of immigration and
20
     national security law by, among other things, reading pertinent literature including
21

22   immigration and national security periodicals, immigration and national security blogs and

23   listserves, and relevant books and articles. I also listen to relevant podcasts and attend
24   professional conferences. For example, I regularly read the Journal of National Security Law
25
            1 Mr. Smith may be trying to say that the State Department should not have issued a
26   particular visa to a particular MAVNI, or that the MAVNI extended his or her status in the
     United States in a way that Mr. Smith believes to have involved “fraud,” but that does not
27   mean that the visas were “fraudulent.” All MAVNIs who had visas were issued valid visas by
     the United States Department of State and used those valid visas to enter the United States.

     DECLARATION OF MARGARET D. STOCK - 10                            CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                                4141 B Street, Suite 205
                                                                             Anchorage, AK 99503-5940

                                   EXHIBIT 1 Page 10                              Tel 907.242.5800
 1   & Policy, Immigration Briefings, Foreign Affairs, Foreign Policy, DefenseNews, C4ISRNet,
 2
     MIT Technology Review, Wired (representative periodicals). Books that I have read recently
 3
     include James R. Clapper, “Facts and Fears,” Gordon Corera, “Cyberspies;” Glenn L. Carle,
 4
     “The Interrogator: An Education;” Yasha Levin, “Surveillance Valley;” Michael Morell, “The
 5

 6   Great War of Our Time;” Bruce Schneier, “Click Here to Kill Everybody: Security and
 7   Survival in a Hyper-Connected World;” and Ben Macintyre, “The Spy and the Traitor,”
 8
     among others. I keep up with publications and other materials put out by the American Bar
 9
     Association’s Standing Committee on Law and National Security, and the Federalist
10

11   Society’s International & National Security Law Practice Group.

12                 20.    I note that my statement at my deposition (cited by DoD in its motion
13   in limine) that I perform a large amount of pro bono work and do not make “any money” from
14
     my law practice was a shorthand summary. I do in fact perform a large amount of pro bono
15
     work. In 2008, I received the American Immigration Lawyers Association’s annual pro bono
16

17   award for my work creating, volunteering for, and in part supervising the American

18   Immigration Lawyers Association Military Assistance Program (AILA MAP), which provides
19
     pro bono legal services to members of the US Armed Forces, military veterans, and their
20
     families. The amount of my actual and functional pro bono work has further dramatically
21

22   increased in the last two years as a result of DoD dismantling the MAVNI program and

23   attempting to discharge and deny citizenship to thousands of MAVNI recruits, leaving them
24   without any legal status in this country and subject to deportation. In 2017 my total income
25
     from my law practice was $27,141 (although this income was offset as a practical matter by
26
     unreimbursed “member contributions” that I made to the firm which totaled more than
27


     DECLARATION OF MARGARET D. STOCK - 11                         CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                             4141 B Street, Suite 205
                                                                          Anchorage, AK 99503-5940

                                  EXHIBIT 1 Page 11                            Tel 907.242.5800
 1   $30,000 in 2017). All of my employees, with the exception of Mr. O’Donnell, are paid more
 2
     than I am paid. 2 My current very high level of pro bono work, and my resulting very modest
 3
     income from my law practice, reflects the fact that I feel an obligation, as a recipient of
 4
     MacArthur Foundation Fellowship, to provide these ongoing pro bono services. 3 I have felt a
 5

 6   deep obligation to use my MacArthur grant to assist and represent military members who
 7   typically have very little money and have often been left in dire immigration circumstances as
 8
     a result of recent DoD policies.
 9
                    21.     At the time I referred this matter to Mr. O’Donnell, I had no
10

11   expectation that his firm would wind up its affairs about a year later. At the time I referred

12   this matter to Mr. O’Donnell, I did expect that I would be asked to serve as an expert
13   witness in the litigation because I believe I am the leading expert on the MAVNI program in
14
     the country. At the very least, I know that I am the leading expert on the MAVNI program
15
     who is not presently employed by DoD. I note that DoD has not enlisted anyone through
16

17   the MAVNI program since the fall of 2016, and DoD personnel continue to make

18   inaccurate or confusing statements about the MAVNI program in court filings and in the
19
     press, which indicates that they do not have a MAVNI program expert reviewing their court
20
     filings or advising their public affairs officers.
21

22                  22.     I agreed to serve as an expert in this case without compensation

23   because I believe that DoD was and is unfairly and unconstitutionally discriminating against
24
            2 Now that Mr. O’Donnell has joined my firm, I pay Mr. O’Donnell $10.00 per hour
25   for 10 hours of work every two weeks regardless of the number of hours he actually works,
     whereas my firm pays me for 40 hours of work every week and I earn extra money from
26   honoraria and book sales. Mr. O’Donnell does not work at our physical office and sets his
     own schedule.
27          3 The MacArthur Foundation provides Fellows with a five-year grant of $125,000 per
     year.

     DECLARATION OF MARGARET D. STOCK - 12                            CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                                4141 B Street, Suite 205
                                                                             Anchorage, AK 99503-5940

                                     EXHIBIT 1 Page 12                            Tel 907.242.5800
 1   naturalized U.S. citizen MAVNI soldiers. I note that, as a result of this litigation, DoD has
 2
     declined to defend, and now withdrawn, multiple discriminatory DoD policies directed
 3
     against naturalized U.S. citizen MAVNI soldiers. My motivation for serving as an expert in
 4
     this case has never been based, in whole or in part, on the possibility that I might receive,
 5

 6   directly or indirectly, some benefit from a potential attorney fee award at the end of the
 7   litigation. I further note that my first two affidavits in this case, which set forth my core
 8
     views regarding DoD’s discriminatory policies towards naturalized U.S. citizen MAVNI
 9
     soldiers, were filed in April and May of 2017, long before I had any idea that Atkinson,
10

11   Conway and Gagnon, Inc. might wind up its affairs in early 2018. (Dkt. 17 and Dkt. 26)

12                  23.     DoD argues in its motion that I should not be allowed to serve as an
13   expert in this case because, if the Plaintiffs prevail, I stand to receive “positive publicity and
14
     other accolades.” (DoD Mem. p. 3) The possibility that I might receive “positive publicity”
15
     and “other accolades” (whatever those might be) if Plaintiffs prevail in this case is not
16

17   remotely a motivating factor for my service as an expert witness in this case. Furthermore,

18   any additional “publicity” I might receive from this case would be marginal at best. Long
19
     before this case began, I was regularly sought out as an expert on military immigration issues
20
     (and the MAVNI program in particular) by numerous media organizations and legislators
21

22   and I have probably been quoted on those subjects in print, radio, and television on more

23   than 100 occasions that predate this case, or that have nothing to do with this case. A quick
24   Google search would turn up many of those articles and appearances.
25
                    24.     A copy of my current CV is attached as Ex. 4.
26

27


     DECLARATION OF MARGARET D. STOCK - 13                              CASCADIA CROSS BORDER LAW GROUP LLC
     Case No. 2:17-cv-00242-TSZ                                                  4141 B Street, Suite 205
                                                                               Anchorage, AK 99503-5940

                                    EXHIBIT 1 Page 13                               Tel 907.242.5800
EXHIBIT 1 Page 14
             EXHIBIT 1


TO THE DECLARATION OF MARGARET STOCK
     The Impact and Potential of America’s Foreign Born Population on Army
                           Recruiting and Force 2025

                           Naomi Verdugo and Margaret Stock



ABSTRACT - The Nation’s foreign born population has increased dramatically over the
past 45 years, going from five percent of the population (9.6 million) in 1970 (a record
low since these data were first collected in 1850) to 13 percent of the population (41.3
million) in 2013. The foreign born population is projected to increase to 52.4 million by
2025 when they will comprise 15 percent of the population.

Attracting immigrants to military service can be a critical factor in successful recruiting
now and into the future because it allows immigrants to begin a tradition of service in
future generations. The authors review options for improving the recruitment of highly
qualified, highly propensed noncitizens, to include enhancements to the current Military
Accessions Vital to the National Interest (MAVNI) program, recruitment of DACAs, and
removing barriers to the enlistment of dual citizens and applicants with undocumented
spouses or other family members. The authors estimate that these enhancements will
increase the recruiting market by over 2.3 million, allowing the services to choose the
most qualified from a highly propensed applicant pool.

BODY - The Nation’s foreign born population has increased dramatically over the past
45 years, going from five percent of the population (9.6 million) in 1970 (a record low
since these data were first collected in 1850) to 13 percent of the population (41.3
million) in 2013 (see Zong and Batalova, 2015). This growth is driven by increased
immigration combined with low birth rates among the U.S. born population (Mather,
2012). These factors, as well as the higher birth rates of Hispanics—both immigrants
and U.S. born Hispanics—have resulted in a more racially, ethnically, and linguistically
diverse U.S. population. Between 2015 and 2025, the foreign born population is
projected to increase to by over 9 million to a total of 52.426 million and will comprise
15% of the population (U.S. Census Bureau, December 2014).

Utilizing existing recruiting programs and developing new ones with a focus on
attracting immigrants can be a critical factor in successful recruiting now and into the
future. Current recruiting efforts could benefit by a greater focus on recent arrivals and
future recruiting success may well stem from these efforts. Data show that that there is
a strong family connection to military service, with those who have a parent or sibling




                                             1


                              EXHIBIT 1 Page 1
who served more likely to themselves serve in the military.1 In this way, future recruiting
success will be ensured by the development of a tradition of military service starting with
America’s new arrivals but ultimately including their offspring and subsequent
generations. This paper reviews the success of the recruiting program known as
Military Accessions Vital to the National Interest (MAVNI) and suggests new
approaches to better attract immigrants to the U.S. Army as both Officers and Enlisted
Members, and allow those immigrants to begin a tradition of service in their future
generations.

Current Recruiting Challenges

Army recruiting is deemed successful when the Army meets its annual numeric
accessions goals and when those persons who are recruited are within DoD-
established quality benchmarks. Those benchmarks are: 1) 90% high school diploma
graduates (HSDG), with GED holders not counted as HSDG; 2) 60% scoring in the top
half of the Armed Forces Qualification Test (AFQT); and 3) fewer than 4% scoring in the
bottom 10-30 percentile of the AFQT. The Army often tightens quality goals so that
recruiting quality minimums are higher than DoD benchmarks when the recruiting
market conditions allow for higher standards. But regardless of market conditions,
leaders generally prefer more qualified recruits because an extensive body of research
shows that people with more education and higher scores on the military entrance test
are less likely to attrite before the end of their term of service and are easier to train.
There is some research that shows that more highly qualified recruits also perform
better at their jobs.

Given the longstanding relationship between the unemployment rate and success at
achieving the Army’s recruiting mission, it is no wonder that all components of the Army
(Active, Guard and Reserve) are now experiencing extremely difficult recruiting
conditions (Office of the Under Secretary of Defense, Personnel and Readiness). With
unemployment declining to 5.4% in April 2015, the lowest rate since May 2008,
recruiting conditions are bound to become more difficult. In response, policy makers
are now wrestling with difficult resource decisions that include the addition of significant
advertising and marketing dollars, increases in the number of recruiters, and increased
monetary incentives (bonuses) for recruits. Despite these investments, the percentage
of Army recruits with test scores in the upper half of the Armed Forces Qualification Test


1
 “Veterans are more than twice as likely as members of the general public to say they
have a son or daughter who has served (21% vs. 9%)….Overall, roughly eight-in-ten
veterans (79%) have an immediate family member who served in the military. This
compares with 61% among the general public.” Source: Office of the Under Secretary of
Defense, Personnel and Readiness, page 17.
                                             2


                             EXHIBIT 1 Page 2
(AFQT) score distribution remains just above the established DoD minimum benchmark
of 60%.

Current recruiting metrics raise particular concerns about the low number of contracts
being written this year, which are projected to result in an extremely low entry pool of
applicants available to ship at the start of the new fiscal year on October 1, 2015. To
ensure a steady flow of trainees to the basic training locations, the Army provides
recruits a ship date months into the future. Ideally, the Army begins the fiscal year with
25-35% of its annual accessions already contracted and waiting to ship. While
projections of this entry pool for FY16 were as low as 11%, production has improved
and we expect to achieve 23-26%. Despite this increase, there is still some risk of
failing to fill training seats and failing the accession mission for FY16. There would be
even greater risk if not for the existence of a little-known program that allows highly-
qualified foreign nationals to enlist in the Army if they are legally in the United States
and have been so for at least two years. To date, this fiscal year more than 1,300 such
foreign nationals have signed enlistment contracts in the Army, and 1,600 additional are
expected to do so before the end of FY15.

The Foreign Born Population as a Source of Military Recruits

A significant high quality source of recruits, both in terms of quality and quantity, resides
here in the U.S. yet is largely overlooked – the foreign born population. These
individuals have been historically viewed as a key source of military manpower. In fact,
non-citizens have served in the Army as far back as 1775. In World Wars I and II, the
Korean War and Vietnam, the military service of non-citizens was NOT limited to Lawful
Permanent Residents (i.e., green card holders). Today, that is no longer the case,
mostly due to a Pentagon-driven change in the law that occurred after the Vietnam War
ended. After the Vietnam War. DOD directed a change in policy that limited most
recruitment of the foreign born to green card holders; in 2006, that DOD policy became
law, so that since 2006, military service has been statutorily limited to U.S. citizens, U.S
nationals, green card holders, and individuals described in one of the Compacts
(treaties) of Free Association with the Republic of the Marshall Islands, the Federated
States of Micronesia or Palau. However, as noted in Title 10, Section 504, any Service
Secretary can authorize an individual, regardless of citizenship status, to serve in the
military “if the Secretary determines that such enlistment is vital to the national interest.”

There are a variety of reasons to permit and even encourage foreign born non-citizens
to serve in the military. Chief among these reasons is that the foreign born population is
numerous (it numbered over 40 million, comprising 13% of the U.S. population in



                                              3


                              EXHIBIT 1 Page 3
2013)2, with the exception of those from Latin America and the Caribbean, non-U.S.
citizens ages 18-24 are much more likely to be enrolled in college3, has fewer criminal
convictions4 and behavioral problems5, and is healthier6. For example, even taking into
account those immigrants from poorer countries, the state of non-citizen health is often
as good or better than that of native born Americans, including a lower rate of obesity
(Dey and Lucas, 2006 and Buttenheim et al., 2012). Other reasons include: 1) the
military’s unique ability to inculcate American values and integrate immigrants into
American society; 2) the ability of the military to defuse at least some of the controversy
surrounding immigration, in large measure, by providing an avenue for non-citizens to
“earn” their U.S. citizenship; 3) the longstanding expedited path to citizenship for
qualified non-citizen service members who would otherwise have little or no opportunity
to become U.S. citizens, which makes military service an attractive option for non-
citizens; 4) the constant need for the Army to have personnel, preferably in uniform, to
speak the range of languages used in the over 150 countries in which the military
operates today; 5) enhancing the racial, ethnic, and linguistic diversity of the military by
adding foreign born personnel who are likely to bring a greater cultural knowledge for
various countries and regions beneficial for all operational units, particularly civil affairs
and special operations; and 6) returning a qualified, vetted pool of veterans to America’s
workforce. Finally, we have seen that military service often becomes a tradition within
families, with a significant percentage of service members reporting that a parent or
sibling served previously. Ensuring that non-citizens and foreign born U.S. citizens are
not overlooked by policy makers and military recruiters may help to attract the children
and grandchildren of these first generation Americans in the years ahead.




2
  “In 2013, approximately 41.3 million immigrants lived in the United States, an all-time
high for a nation historically built on immigration,” Zong and Batalova, 2015.
3
  Acosta, Larsen and Grieco, 2014 report that 53.6% of 18-24 year olds from Africa,
65.4% from Asia, 54.5% from Europe, and 59.4% from Oceania and Canada were
enrolled in college as compared to 41% of American 18-24 year olds as reported in NIH,
“Young adults more likely to attend college,” July 11, 2014.
4
  Immigration Policy Center, “From Anecdotes to Evidence: Setting the Record Straight
on Immigrants and Crime, July 25, 2013 provides data and reports on research showing
that immigrants are less likely to be court-involved that US citizens. Data on US citizens
with criminal records can be found in Melanie Hunter, “Lawyer: 68 Million Americans
Have Criminal Records—More Than Population of France, July 15, 2014.
5
  Dey and Lucas, 2006.
6
  Dey and Lucas, 2006 and Buttenheim, et al., 2012.
                                              4


                              EXHIBIT 1 Page 4
Table 1
Estimates of the Citizen and Non-Citizen Population Under age 35: 2010-2012
(Estimates in thousands.)
 AGE GROUP                CITIZEN              NON-CITIZEN              TOTAL
      <18                  52,700               2,057 3.8%              54,757
     18-24                 20,900               2,568 10.9%             23,468
     25-34                 26,400               5,722 17.8%             32,122
Source: U.S. Census Bureau, 2010-2012 American Community Survey

Table 1 shows the significant percentage non-citizens comprise among the population
under age 35. Non-citizens comprise almost 11% of those ages 18-24 and almost 18%
of those 25-34 years old. Given that the foreign born population is a large and growing
segment of the 18-34 year old population, it is important to identify ways in which the
Army can better attract non-citizen Soldiers and retain them. Indeed, the percentage of
18-34 year olds who are foreign born has more than doubled since 1980, moving from
6% to 15% today. Note that the terms “non-citizen” and “foreign born” are not
equivalent. “Foreign born” is a larger number because it includes those who have
become naturalized U.S. citizens, 39% of the total foreign born population in 2011 (Pew
Research Center, 2013, page 2).7

Enlistment statutes have long allowed the enlistment of green card holders and they
now comprise about 4-5% of those serving. However, the number of green cards
issued annually has declined in recent years and in 2013 was at the lowest point
(990,553) since 2005; due to lengthy waiting periods for green cards, most people
issued green cards are older than the typical military recruit. Green card holders also
have a pathway to citizenship and need not serve in the military to become naturalized
U.S. citizens. But for those persons who are unable to obtain green cards or who must
wait many years to get a green card, serving in the military is an attractive option
because military service is a fast-track to American citizenship. In this paper we will
present approaches for recruiting the resident foreign born segment of the population
that has not already naturalized and does not have green cards. They comprise about
32% of the foreign born who reside in the United States with the remaining 68% being
naturalized U.S. citizens or those with green cards. Excluding the unauthorized
immigrants (including those with DACA status) about 1.9 million foreign nationals
resided in the U.S. on January 1, 2012, in a long term temporary status, such as with a



7
 While most US-born officers and enlisted members enter military service between the
ages of 18-24, the non-citizens enter at slightly older ages. It appears that propensity to
enlist does not diminish in relation to age to the extent that it does for US citizens.
                                             5


                             EXHIBIT 1 Page 5
work or student visa, comprising about 4-5% of the foreign born population (Zong and
Batalova, 2015)8.

Military Accessions Vital to the National Interest (MAVNI)

Named for the language in Title 10 that authorizes this program, MAVNI was approved
by the SECDEF for use by all the Services on November 25, 2008. The Army began
recruiting for the program on February 23, 2009. There are two categories of people
who are recruited through the current MAVNI program: 1) those who speak a critical
language (currently there are more than fifty such languages, but not Spanish because
many Soldiers already speak Spanish); and 2) those who are fully licensed U.S. health
care professionals (HCPs) in critically short specialties. Without any advertising or
market research, but with a careful media strategy that landed front page stories in the
New York Times (a story picked up by more than 200 other media outlets), Wall Street
Journal, and the Los Angeles Times, among others, the 2009-10 MAVNI program was
highly successful. The Army’s first cohort of MAVNIs exceeded all expectations. Due
to an arbitrary9 cap imposed by the Office of the Secretary of Defense (OSD), the Army
could only enlist 789 MAVNIs with critical language skills despite having 14,895
individuals who went to the Army’s MAVNI website to fill out a form requesting that a
recruiter contact them. The Army also contracted and shipped 143 U.S. licensed health
care professionals (22 Physicians, 19 Dentists, 98 Nurses, and 4 with other specialties).

The MAVNI language enlistees had an average AFQT score of 77 (17 points higher
than their non-MAVNI counterparts), two-thirds had a Bachelor’s or higher degree, and
48% had tested foreign language fluency of 3/3. (The 3/3 score indicates a high degree
of comprehension and speaking, reflecting effective communication in practical, social
and professional topics.) Of particular note, their foreign language proficiency was
much higher than the language proficiency achieved by Defense Language Institute
(DLI) graduates or graduates of other DOD language training programs.

First term attrition among MAVNI Soldiers was also extremely low, about one-third that
of their non-MAVNI counterparts. Thirty-six month attrition averaged 11% for the
MAVNIs but approached 30% for non-MAVNIs. Unexpectedly, 26.7% of the MAVNIs

8
  Estimates come from a variety of data sources, often surveys. Surveys tend to
overrepresent those claiming US citizenship and underreport unauthorized immigrants.
Hence, though we cite estimates of the foreign born population of 41.3 million, the
number is likely higher if all unauthorized immigrants were accurately counted and
included. Source: Telephone conversation with Jeanne Batalova of Migration Policy
Institute.
9
  We call this cap “arbitrary” because the number was selected without regard to military
needs, but rather because Pentagon officials liked the number.
                                            6


                             EXHIBIT 1 Page 6
reenlisted, on a par with their non-MAVNI counterparts. A number of MAVNI Soldiers
are assigned to Special Operations Forces (SOF) and some have made it through the
challenging SOF training and have re-branched into SOF. MAVNIs have also
demonstrated an interest in becoming Commissioned Officers, most commonly through
OCS, but also through ROTC (Green to Gold), Direct Commissioning, and even the
U.S. Military Academy.

MAVNI Soldiers tend to be much more educated than other enlisted Soldiers, and yet
they are eager to join the Army, unlike American citizens of similar educational levels.
There is an easy explanation for why MAVNI applicants are eager to enter the Army,
despite holding graduate and undergraduate degrees from schools like Harvard and
MIT(as well as more ordinary schools), and with a disproportionate percentage having
degrees in science, technology, engineering and math (STEM)10: The U.S. legal
immigration system is broken, and the most talented foreign nationals find that their
path to U.S. citizenship has been blocked by a dysfunctional and complex legal
immigration system marked by limited quotas and decades-long waiting periods.
Military service provides a pathway to U.S. citizenship that is otherwise not available,
and they can earn this citizenship rapidly (it is usually conferred at the end of basic
training). Most MAVNI applicants have a student or work visa. A student visa offers no
pathway to U.S. citizenship, and a work visa seldom does and only after a lengthy and
costly process, sometimes requiring a two-year wait in one’s home country for the green
card, after which it is still many years to obtain U.S. citizenship. A MAVNI Soldier who
three months previously held only a short-term student or work visa may become a U.S.
citizen without having to first obtain a green card. So the MAVNI program provides a
pathway to U.S. citizenship to those unable to become U.S. citizens any other way, and
avoids a typically lengthy and convoluted process for obtaining a green card.

MAVNI Program Recommendations

The MAVNI program has been run as a “pilot” since 2009, and legislation is necessary
to make the MAVNI program permanent. Currently the statute under which the MAVNI
program operates is Title 10, Section 504(b)(2), which allows the Service Secretary to
enlist someone without regard to his or her citizenship status so long as the person is
deemed “vital to the national interest.” By DOD policy, MAVNI applicants must have
one of more than a dozen different types of non-immigrant visas or be refugees,

10
  While specific data on degrees obtained by MAVNI applicants is not available,
“Foreign students disproportionately study STEM and business fields. Two-thirds of
foreign students pursuing a bachelor’s or higher degree are in science, technology,
engineering, mathematics (STEM) or business, management and marketing fields,
versus 48 percent of students in the United States” (Ruiz, 2014).
                                           7


                            EXHIBIT 1 Page 7
asylees, or Temporary Protected Status beneficiaries. In September 2014, OSD
opened the program to those with Deferred Action for Childhood Arrivals (DACA)
status.11 None of these individuals are eligible for obtain U.S. citizenship through
military service except for the existence of Title 8 United States Code, Section 1440,
also known as Immigration and National Act (INA) 329. This “wartime” naturalization
statute allows anyone serving honorably in the military during wartime to obtain U.S.
citizenship through military service. This statute is separate from the statute allowing for
a Declaration of National Emergency; INA section 329 is invoked via Presidential
Executive Order in times when the U.S. is in conflict with “a hostile foreign force.”
Currently, a “stand alone” Executive Order from President George W. Bush allows
MAVNIs to naturalize under INA 329.
If and when a future President rescinds this Executive Order, the MAVNI program must
be immediately suspended—and those MAVNIs contracted into the entry pool
released—because without this Executive Order in place, there is no way for MAVNIs
to earn citizenship through military service. This odd situation occurs because during
peacetime, the law provides that only those with green cards can earn U.S. citizenship
through military service. Accordingly, before the MAVNI program can become
permanent, legislation must be passed allowing for MAVNIs to obtain green cards
during peacetime. A bill allowing them to obtain green cards was introduced by
Representative Coffman (R-CO) in the last Congress. The bill failed to pass but the
language of the bill could be used as a template for a Legislative Proposal by the Army
or DoD staff.
Making the MAVNI program permanent would eliminate the frequent starts and stops of
the program, which have been an impediment to building awareness and momentum
among the foreign born recruiting pool. Each time the program is shut down, MAVNI
recruiting efforts lose momentum, as desperate applicants lose hope, their status
expires, or they age out and are no longer eligible for the program. And when the
11
   DACA is a program, albeit a temporary one, that allows certain unlawfully present
immigrants to apply to DHS for “Deferred Action for Childhood Arrivals” status. They
must have arrived in the U.S. before age 16 and before June 2007, must not have been
convicted of any felonies or serious misdemeanors, and have either graduated from a
U.S. high school or earned a GED. They must pay a fee to apply and if approved, they
are accorded DACA status for two years initially (although it may be renewed). They are
provided work authorization, and are freed from the fear of being deported. At the end
of the effective period, recipients must renew their DACA status or lose their
authorization to work and again become subject to deportation. Begun by the Obama
Administration in June 2012, DACA program changes announced in November 2014
broadened the eligibility requirements and lengthened the period of DACA coverage
from 2 years to 3 years. The 2014 changes, however, are currently on hold due to an
injunction by a District Court judge in Texas.

                                             8


                             EXHIBIT 1 Page 8
MAVNI program is reopened after a hiatus, some applicants’ documents have expired
and must be resubmitted or applicants must be re-tested, starting the lengthy enlistment
process again. For a program that has no advertising and very limited marketing (a few
information sheets/flyers) and requires lengthy applicant processing, momentum is a
necessary ingredient of program success. Yet the momentum of the MAVNI program is
severely compromised each time the program is shut down. The program was shut
down several times when when OSD-established caps were reached, when Army-
established language caps were reached, and when leadership wanted time to develop
procedures for screening and monitoring MAVNI applicants. When the program is re-
opened we see a reduced number of applicants, some applicants say they thought the
program was closed, even some recruiters tell applicants the program is closed. We
have been unsuccessful getting interest from major media outlets each time the
program re-opens as this is no longer news.

The MAVNI program has been successful by all measures. However, there are policy
and process changes that could make it an even more effective recruiting tool. These
include:
1) Permitting MAVNIs with undocumented spouses or children to enlist would expand
    the recruiting pool without creating any problems, because the family members can
    earn lawful status as soon as the MAVNI enlists. Their family members’ immigration
    status has disqualified some MAVNIs and has discouraged an unknown number of
    potential applicants from trying to enlist. Yet there is no logical reason for excluding
    MAVNIs based on a family member’s immigration status, because the family
    member’s status can be resolved fairly quickly once the MAVNI has enlisted owing
    to the “Parole in Place” policy established by Department of Homeland Security. It is
    unknown to what degree this would expand the pool because applicants with
    undocumented family members may be failing to apply or choosing to distance
    themselves from family, spouses or significant others in this situation.

2) Allowing the Army to control the number of MAVNI accessions and the proper
   distribution among the components without requesting permission from OSD would
   put MAVNI on the same footing as other recruiting programs where the DCS, G-1
   establishes numeric goals by component based on Army requirements. There is
   great interest among MAVNI applicants in USAR service as it is a natural fit for the
   majority of MAVNIs who are either attending college or graduate school or working.
   The first year that the Army was allowed to enlist MAVNIs with critical language skills
   in the USAR, OSD allowed only 100 spaces. Without advertising or marketing,
   these spaces were filled within two weeks. MAVNI offers the USAR the potential of
   obtaining a significant number of highly qualified recruits via the MAVNI program.
   We know that USAR was in high demand by MAVNI applicants as it allowed them to


                                             9


                              EXHIBIT 1 Page 9
   combine military service with work or school. Having an arbitrary quota, controlled
   by DOD, makes little sense, especially because the quota does not relate to Service
   needs. Like other recruiting programs, the Army G-1 should establish appropriate
   quotas in the Army’s mission letter process.

3) MAVNIs are screened extensively—more extensively than any other recruits.
   Although only the HCPs receive a security clearance, all contracted MAVNIs are
   screened using the Single Scope Background Investigation (SSBI). Prior to
   undergoing an SSBI, they are screened using more than 65 databases in a security
   check known as the National Intelligence Agency Check (NIAC). And in order to get
   and maintain their visa status, they are screened by Department of State and
   Department of Homeland Security on regular basis. There is also a continuous
   monitoring program to track the MAVNIs throughout their military careers. These
   checks, particularly the SSBI, take many months. Too often the MAVNI applicant
   must have his ship date pushed back while he awaits completion of these checks. A
   more efficient process for screening would be welcome; the Army has been reluctant
   to pay a premium fee for expediting the process, but paying the additional fee to
   expedite the screening process (approximately $500) may be worthwhile because
   faster service would eliminate the need to renegotiate and delay ship dates, which
   could discourage potential applicants.

4) Delays in other aspects of processing also lengthen the MAVNI enlistment process.
   Significant delays occur in processing the G-845 DHS check, scheduling the Oral
   Proficiency Interview (OPI), and waiting for completion of the SSBI. The chokepoint
   for the G-845 seems to occur most often at the recruiting battalion level. Staff there
   must be trained on the process, and must undergo periodic refresher training so they
   understand it is a priority to submit the G-845s received to USAREC headquarters
   on a daily basis. Requests for the OPI are submitted through an online system.
   These requests may sit with Army staff at MEPS for two to three days before being
   acted upon. Often a request goes from MEPS to USAREC HQ to Defense
   Language Institute Foreign Language Center to their contractor American Council on
   the Teaching of Foreign Languages and then back again. Recruiters are notified via
   email when an OPI has been scheduled. It is easy to lose track of these requests
   and notices each step of the way. Requests for OPI testing often have errors (wrong
   name, wrong SSN, even wrong language requested). The OPI scheduling process
   seems ripe for modernization, which could be done by using the enlistment record to
   ensure that applicant information is consistent. If system checks could ensure the
   information was consistent, Army recruiters may be able to skip some of those steps
   and more rapidly schedule the OPI with ACTFL. Speeding the scheduling process is
   worth some effort. Delays in the SSBI were discussed above. There is limited


                                           10


                           EXHIBIT 1 Page 10
     flexibility on this point other than paying to have MAVNI SSBIs prioritized, but we are
     not sure how much time would be saved by paying extra fees.

     Finally, a big delay in MAVNI processing results from the recruiter being unaware of
     how to process the MAVNI applicant correctly; MAVNI processing is quite
     complicated due to the extra DHS checks, security and background checks, and
     special testing. There is currently little or no recruiter training but training is needed
     and it must be repeated when new recruiters come onboard; it must also be
     available to download when needed for those recruiters who seldom process
     MAVNIs. Brief videos presented by expert recruiters on topics like documents, steps
     in processing, and more detailed information on each step where MAVNI processing
     deviates from the processing of other recruits would be helpful. There is also the
     reality that some recruiters just aren’t very responsive to MAVNI applicants. We see
     this in comments from applicants and in the long time it takes some applicants to
     move through the enlistment process. Recruiters report that MAVNIs are far more
     anxious to enlist than other applicants and will pester recruiters and annoy them in
     ways that other applicants do not. This is understandable because the legal
     immigration status of most MAVNIs hangs in the balance and their desire to apply
     for U.S. citizenship creates a desperate situation for many.12 Recruiters must be
     well-trained and respond in a timely fashion to this applicant pool.

5) MAVNI processing would also benefit by at least a half-time immigration attorney on
   USAREC staff. Many MAVNI applicants are disapproved for enlistment due to
   errors by DHS staff in determining eligibility for the program (specifically, having two
   continuous years in a MAVNI-eligible visa or other status). The complexity of U.S.
   immigration law makes it difficult for non-attorney DHS staff to understand the
   immigration history of many MAVNI applicants. An attorney could more
   comprehensively review the immigration record to make an informed determination
   that some of those rejected are actually eligible to enlist. In 2009, when the original
   MAVNI pilot ran, an immigration attorney reviewed many rejected applicants and
   worked with DHS to correct DHS errors. An immigration attorney could also be
   instrumental in training recruiters and conducting outreach to private attorneys to
   ensure they are informed about the program. Because most non-citizen health care
   professionals practicing in the U.S. have immigration attorneys, a USAREC
   immigration attorney could also help to inform these attorneys and in so doing
   improve MAVNI health care recruiting.

12
  For example, a typical MAVNI applicant might be a foreign student whose ability to
remain in the United States after graduation is limited. Such a person may be highly
motivated to enlist because he or she is facing a deadline to leave the United States if
military enlistment is not possible.
                                               11


                              EXHIBIT 1 Page 11
MAVNI applicants are highly qualified and highly motivated to serve. Their outcome
measures (low DEP loss, low attrition, reenlistment on par with other Soldiers) make
them a very worthwhile applicant pool13. It is important that OSD, the Army, and
USAREC take the steps outlined above to improve the program by making it
permanent, ensuring recruiters are trained, and reducing processing bottlenecks.

The authors estimate the size of the 18-34 year old population who were in the U.S. in
January 2012 as temporary workers, students or exchange visitors at approximately
842,00014. Excluded from this estimate were those in the U.S. as diplomats (that is not
a MAVNI-eligible status) and those from North America, South America, and Europe
(although such individuals could be eligible for MAVNI if they were health care
professionals or spoke one of the eligible MAVNI languages). This is a very large, and
previously overlooked, recruiting pool.

Undocumented and Deferred Action for Childhood Arrivals (DACA)

Just as those who are legally present on work or students visas, or in several other
statuses, may be eligible for enlistment under the statutory authority used by the MAVNI
program, so too could this same legal authority be used to enlist those with DACA
status if they are otherwise eligible for service. While the Department of Defense
recently opened the MAVNI program to a narrow segment of DACAs, enlistment
opportunities could be more broadly available to DACAs using the same legal authority
used by the MAVNI program—namely, Title 10, Section 504(b)(2). Using this authority
would require the Service Secretary to determine, on a case by case basis, that each
DACA enlistment is “vital to the national interest.” While OSD has narrowly defined
“vital to the national interest” to include only speakers of one of dozens of critical
languages (but not Spanish) or U.S. licensed health care professionals, OSD or a
Service Secretary could certainly define “vital to the national interest” more broadly. For
example, “vital to the national interest” could be defined broadly to include U.S.
educated STEM graduates, high quality U.S. high school graduates, or chaplains and
other talented individuals with special skills. If it is deemed “vital to the national interest”
to fill the military ranks with high quality, American-educated high school graduates, the
Services could fill any recruiting shortfalls with DACA applicants who demonstrate high
AFQT scores, have a high school diploma or higher degree, and are medically and
morally qualified. Under this broader definition of “vital to the national interest,” no
foreign language skill would be required. Removing the language requirement is a

13
   Ani DiFazio, “MAVNI Final Evaluation,” briefing for Mr. Jeffrey Mayo, HumRRO, May
21, 2013.
14
   The authors drew on data from Baker, 2014 for this estimate.
                                               12


                              EXHIBIT 1 Page 12
significant market expander because DACAs all arrived in the U.S. before age 16 and
many arrived well before their teen years, which often means that they have limited
fluency in their native tongue. Also, about 80% of the DACAs have origins from Latin
America, and thus are not eligible for the DACA enlistment option under the MAVNI
program because Spanish is not an eligible MAVNI language.

Today there is no pathway to U.S. citizenship for those who have DACA status.
Although the Selective Service System does require DACAs and other undocumented15
males to register, none of the Services accept undocumented individuals for service.
But this was not always the case. During World Wars I and II, the Korean conflict, and
the Vietnam Conflict, the Army accepted undocumented applicants if they were
otherwise eligible; they earned U.S. citizenship for such service. The rare cases today
when such enlistments occur are the result of an error or the applicant misrepresenting
his or her status.

The potential lift for military recruiting would be significant, adding approximately 1.489
million to the recruiting pool (based on the expanded DACA program parameters
announced in November 2014 but which are currently on hold due to an injunction by a
District Court judge)16. It is estimated that another 500,000 young people will become
eligible for DACA in the future when they reach age 15 (a requirement of the DACA
program)17. As happened with the MAVNI program, opening enlistment to DACAs
would give military recruiters access to a large, highly motivated, U.S. educated and
U.S. resident population. The Services could set eligibility requirements very high.
Because military service is virtually their only way to earn U.S. citizenship, many will be
eager to enlist.18 Moreover, because they would be naturalized under the expedited
military naturalization statute, their U.S. citizenship could be revoked should they fail to
serve honorably for 5 years. However, in the absence of new legislation, this pathway


15
   The term “undocumented” as used here will refer to those who are not legally present
in the U.S. This group can include those who entered the U.S. without proper approvals
and documentation or those who initially entered legally but whose status has since
expired.
16
   Zong and Batalova, 2015.
17
   Estimate provided by Jeanne Batalova via email correspondence with the authors in
March 2015.
18
   Those who enter in a valid status but “overstay” could marry an American and obtain
status, potentially resulting in U.S. citizenship eventually. But the marriage must be
legitimate because the Department of Homeland Security carefully reviews such claims.
Moreover, the immigrant visa process is lengthy and complicated and even those who
are married to U.S. citizens do not always qualify for green cards, the first step to
obtaining U.S. citizenship for persons who do not serve in the military in wartime.
                                             13


                             EXHIBIT 1 Page 13
to U.S. citizenship can only be offered during times in which the U.S. is in conflict with a
hostile foreign force as confirmed by an Executive Order. At other times, military
service would not be grounds for U.S. citizenship and the military services must
studiously prevent such enlistments so the Services don’t end up with undocumented
non-citizens in their ranks who have no way to become U.S .citizens.

Note that we do not recommend the enlistment of undocumented individuals. Although
the undocumented are a numerous population, they have not undergone the DHS
screening required to obtain DACA status and other legally present non-citizen
statuses. DHS screening is important because DHS will not confer lawful status on
anyone who has a serious criminal history, is a gang member, or who represents a
threat to public safety or national security. Requiring recruits to have a valid DHS status
provides some measure of screening before the military services conduct their own
extensive screening, and so greatly reduces the percentage of applicants who will fail to
be favorably adjudicated under the military’s screening. By limiting this expanded
market to those with lawful presence prior to enlistment, we are limiting the pool to
those who have been screened by DHS. In so doing, there is also very low risk that
these enlistees will be ineligible for immigration benefits such as military naturalization.


Table 2
The number of Initial DACA Requests that were Approved, Denied or Pending from
2012-1st Quarter FY15
 Eligible for DACA           Approved                Denied                 Pending
       (est) *
     1,489,000                638,897                38,597                  49,670
* DACA-eligible estimate from Migration Policy Institute (no date), see References.
Sources: U.S. Citizenship and Immigration Services, “Number of I-821D, Consideration
of Deferred Action for childhood Arrivals by Fiscal Year, Quarter, Intake, Biometrics and
Case Status: 2012-2015 (December 31).

Table 2 shows that over 630,000 young people have received DACA status yet they
represent just under 43% of the population believed eligible for DACA under the
expanded DACA program announced by President Obama in November 2014. The top
20 countries of origin of those applying for DACA status are mostly countries in Latin
America and the Caribbean, but South Korea is the sixth-ranked country, the Philippines
is 10th, India is 13th, and Pakistan is 20th.

Remaining Barriers



                                             14


                             EXHIBIT 1 Page 14
Understanding U.S. immigration law and policy today helps us understand the ways in
which the dysfunctional legal immigration system has reduced the military manpower
pool. That pool can be increased if the Services reduce immigration-related barriers to
service. Even simpler than the policy changes required to permit undocumented
persons or DACAs to enlist in the Army would be to eliminate the barriers to enlistment
that currently exist for U.S. citizens and others who have undocumented spouses or
other family members. U.S. citizens who have undocumented family members should
be permitted to enlist, and so should MAVNIs and DACAs. The Army began an
unwritten prohibition on the enlistment of anyone who has undocumented relatives for
the first time in history in 2011, but the prohibition has never been written into law or
Army regulations. Why the Army began this prohibition in 2011 is unclear to the
authors, but in light of the Parole in Place (PIP) policy for undocumented family
members of U.S. military members, which Department of Homeland Security
announced in November 2013, the problem of undocumented family members can now
be resolved fairly quickly. We also see no reason that MAVNIs and DACAs can’t also
access the PIP remedy for their out of status family members. Because MAVNIs and
DACAs may become naturalized U.S. citizens rapidly after entering military service,
often by the end of basic training (only during wartime however), they too ought to be
able to enlist despite having undocumented family members; the status of their family
members can be resolved fairly quickly after the service member obtains U.S.
citizenship. Given DHS policy on PIP, there should be no bar to the enlistment of U.S.
citizens or non-citizens with undocumented family members.

It is unknown how many such persons this proposed policy change would impact, but
data from Migration Policy Institute (no date) indicate over 825,000 undocumented
persons in the U.S. are married to U.S. citizens, 698,000 are married to green card
holders, and 2.768 million are married to others (those who are neither U.S. citizens nor
green card holders). These data are not displayed by age group, but those ages 16-34
comprise 57% of the estimated undocumented population.

Further, once the family member is Paroled in Place, there is no reason that these
service members can’t be considered for occupations requiring clearances. We do offer
one caution on PIP: A November 20, 2014 memorandum from Jeh Charles Johnson,
Secretary, Department of Homeland Security, subject: “Families of US Armed Forces
Members and Enlistees” could be problematic. This memo states that at the request of
the Department of Defense, USCIS staff should plan to offer PIP to the family members
of U.S. citizens and green card holders who “seeking to enlist” in the military. We fear
that this new benefit could be “gamed” by persons who have no real intention of
enlisting, but who “seek to enlist” merely to legalize their family members. Such
persons will likely become a DEP loss once their family member has received PIP


                                           15


                            EXHIBIT 1 Page 15
status. This new DHS initiative will potentially waste recruiter time with people who do
not truly want to serve in the military. It is better and easier to allow such persons to
enlist knowing that the family members can be Paroled in Place once the individual
completes basic training or is naturalized.

Another immigration-related issue is the failure of military officials to understand the
laws relating to dual citizenship. The Army has recently and inexplicably barred dual
citizens from most Army jobs, for the first time in American history. Though actual
numbers are not known, it has been estimated that about 14 percent of the US
population is eligible for dual citizenship. In some cases, ridding oneself of the dual the
non-US citizenship can even be impossible. Dual citizenship and the requirement to
renounce the non-U.S. citizenship can pose a barrier as the ability to renounce it is
governed by the foreign nation. It is not something the U.S. government controls.
There should be no prohibition on dual citizens serving in the military, even in cleared
occupations, so long as they are “willing” to renounce and they are favorably
adjudicated for a clearance. Further, the practice of directing the individual to go back
to the embassy, or worse yet, the country of origin, and renounce the citizenship raises
the potential for security breaches. Also, destroying the foreign passport, a common
practice of some security officers, is also inadvisable and does not nullify the dual
citizenship.

Legislation like that included in the Appendix will not only make the MAVNI program
permanent in peacetime as well as times of war, but opens opportunities for those with
DACA status. If such legislative language were included in the National Defense
Authorization Act, the recruiting market (ages 18-34) would expand by about 4.9% (over
2.3 million today, growing to about 2.8 million as more unauthorized immigrants reach
age 15 and are eligible to apply for DACA status).19 High quality and highly propensed
populations of significant size, such as legally present non-citizens who are in the U.S.
on work or student visas, as well as DACA recipients, could all be added to the
recruiting market. While this legislation is unlikely to pass on its own, an Army or DoD-
initiated legislative proposal with the same language will have a better chance of being
included in the National Defense Authorization Act than a standalone bill introduced by
a Member of Congress or a Senator.

Advantages of the proposed legislation include the inclusion of lawfully present persons
only, including anyone who has been in a lawful immigration status in the U.S. for at

19
  This number is the authors’ estimate of legally present non-citizens ages 18-34,
including those believed eligible for DACA status, but excluding undocumented
individuals not eligible for DACA, using data from Migration Policy Institute (no date)
and Baker, 2014.
                                            16


                            EXHIBIT 1 Page 16
least two years or who has been granted DACA status by the Department of Homeland
Security. The bill does not allow unauthorized immigrants to enlist, which reduces the
degree of controversy of this bill and ensures that all applicants have been pre-
screened by DHS for criminality, terrorism, and other reasons when they applied for
their legal status and prior to enlistment. Under the terms of this bill, enlistees would be
eligible to apply for Lawful Permanent Resident status (i.e., a green card) immediately
upon enlistment, and this status will allow them to maintain a lawful status in the United
States and eventually provide them with a pathway to citizenship.20 Their “green card”
status—like their citizenship status—could be rescinded by the Secretary of Homeland
Security if the person is separated from the armed forces under other than honorable
conditions before the person served for a period or periods aggregating five years.21

Conclusion

Our current operational environment needs high quality, multi-lingual, culturally and
ethnically diverse Soldiers – both enlisted members and officers. The MAVNI program
has already demonstrated the ability to attract highly motivated and highly qualified
applicants by expanding the recruiting market to a segment of the foreign born
population. Making permanent our ability to recruit the foreign born population and
expanding the market to include DACAs, will yield similar results. By setting the

20
   Under current law, persons who do not have a green card are only permitted to obtain
U.S. citizenship through military service in wartime. In peacetime, they are ineligible to
naturalize unless they can somehow obtain a green card.
21
   Because today the U.S. military is an all-volunteer force, every person who enlists
signs a contract and incurs a specific obligation that is detailed in the enlistment
contract. Typical enlistment contracts call for two, three, four, or more years of active-
duty service, depending on the job for which the person enlists. In addition to the
contractual obligation, all persons who join the U.S. military (including U.S. citizens) are
subject to a six– to eight-year statutory military service obligation that requires them to
remain on the military rolls for six to eight years total, even if they are no longer on
active duty or in a Selected Reserve unit. After completing their minimum contractual
enlistment period, enlistees may serve any remaining statutory military service
obligation in the Selected Reserve, inactive National Guard, or Individual Ready
Reserve. The six– to eight-year statutory obligation applies to every person who joins
the U.S. military. Thus, if a noncitizen joins the Army today and signs a contract to serve
on active duty for four years, he or she may be released from active duty when the four
years are over—but he or she must then typically remain in reserve status for four
additional years. Congress separately has provided that anyone who naturalizes
through military service must serve five years honorably in order to keep his or her
citizenship. This five year obligation can be any type of military service; it need not be
active duty.


                                             17


                             EXHIBIT 1 Page 17
standard sufficiently high22, Army can greatly increase the chances that these new
populations will be as successful as other immigrant populations in the United States
have been in the past.




 As is done with the MAVNI applicants, a minimum educational attainment of a high
22

school diploma, Armed Forces Qualification Test Scores of 50 or higher, and no
conduct waiver, is likely to yield similarly positive outcomes.
                                           18


                           EXHIBIT 1 Page 18
                                       References


Acosta, Yesenia D., Larsen, Luke J., and Grieco, Elizabeth M., “Noncitizens Under Age
35: 2010-2012,” American Community Survey Briefs, U.S. Census Bureau, ACSBR/12-
06, Issued February 2014.

Baker, Bryan, “Estimates of the Size and Characteristics of the Resident Nonimmigrant
Population in the United States: January 2012,” Population Estimates, U.S. Department
of Homeland Security, February 2014.

Buttenheim AM, Pebley AR, Hsih K, Chung CY, Goldman N, “The shape of things to
come? Obesity prevalence among foreign-born vs. U.S.-born Mexican youth in
California,” Social Science & Medicine, February 2012.
Dey, Achintya N. and Lucas, Jacqueline Wilson, “Physical and Mental Health
Characteristics of U.S. and Foreign-Born Adults: United States, 1998–2003, “ CDC
Advance Data, Number 369, March 1, 2006.

DiFazio, Ani, ““MAVNI Final Evaluation,” briefing for Mr. Jeffrey Mayo, HumRRO, May
21, 2013.

Hunter, Melanie, “Lawyer: 68 Million Americans Have Criminal Records—More Than
Population of France,” CNSNews.com, July 15, 2014.

Immigration Policy Center, “From Anecdotes to Evidence: Setting the Record Straight
on Immigrants and Crime,” July 25, 2013.

Johnson, Jeh Charles, Secretary, Department of Homeland Security. Memorandum to
Leon Rodriguez, Director, U.S, Citizenship and Immigration Services, dated November
20, 2014, “Families of U.S. Armed Forces Members and Enlistees.”
http://www.dhs.gov/sites/default/files/publications/14_1120_memo_parole_in_place.pdf

Mather, Mark, “Fact Sheet: The Decline in U.S. Fertility,” World Population Data Sheet
2012, Population Reference Bureau, July 2012.

Migration Policy Institute, “Profile of the Unauthorized Population: United States,” no
date, http://www.migrationpolicy.org/data/unauthorized-immigrant-
population/state/US#deferred .

NIH, “Young adults more likely to attend college,” July 11, 2014.


                                            19


                            EXHIBIT 1 Page 19
Office of the Under Secretary of Defense, Personnel and Readiness, “Population
Representation in the Military Services: Fiscal Year 2013 Summary Report.”

Pew Research Center, Hispanic Trends, “Recent Trends in Naturalization, 2000-2011,”
February 4, 2013.

Pew Research Center, Social & Demographic Trends, “The Military-Civilian Gap: Fewer
Family Connections,” November 23, 2011.

Ruiz, Neil G., “The Geography of Foreign Students in U.S. Higher Education: Origins
and Destinations.” Brookings, August 29, 2014.

U.S. Census Bureau, Population Division, “Table 2. Projections of the Population by
Nativity for the United States: 2015 to 2060,” NP2014-T2, December 2014.

Zong, Jie and Batalova, Jeanne, “Frequently Requested Statistics on Immigrants and
Immigration in the United States,” Migration Policy Institute, www.migrationpolicy.org,
February 26, 2015.




                                           20


                            EXHIBIT 1 Page 20
                                 Appendix


To amend title 10, United States Code, to authorize the
   enlistment in the Armed Forces of additional persons who are
   residing in the United States and to lawfully admit for
   permanent residence such enlistees when they are not citizens or
   other nationals of the United States.

                  Be it enacted by the Senate and House of Representa-
             tives of the United States of America in Congress assembled,
             SECTION 1. SHORT TITLE.

                  This Act may be cited as the ‘‘Military Enlistment
             Opportunity Act of 2015’’.
             SEC. 2. QUALIFICATIONS FOR ENLISTMENT IN THE ARMED

                          FORCES.

                  (a) ADDITIONAL QUALIFIED PERSONS.—Paragraph
             (1) of subsection (b) of section 504 of title 10, United
             States Code, is amended—
                       (1) by redesignating subparagraph (C) as sub-
                  paragraph (E); and
                       (2) by inserting after subparagraph (B) the fol-
                  lowing new subparagraphs:
                            ‘‘(C) A person who, at the time of enlist-
                       ment in an armed force, has resided continu-
                       ously in a lawful status in the United States for
                       at least two years.
                            ‘‘(D) A person who entered the United
                       States before reaching 16 years of age and who,
                                     21


                      EXHIBIT 1 Page 21
           at the time of enlistment in an armed force, has
           been lawfully present in the United States for
           at least two years.’’.
       (b) ADMISSION TO PERMANENT RESIDENCE OF CER-
TAIN   ENLISTEES.—Such section is further amended by
adding at the end the following new subsection:
       ‘‘(c) ADMISSION    TO   PERMANENT RESIDENCE      OF

CERTAIN ENLISTEES.—(1) A person described in sub-
section (b) who, at the time of enlistment in an armed
force, is not a citizen or other national of the United
States or lawfully admitted for permanent residence shall

be adjusted to the status of an alien lawfully admitted for
permanent residence under the provisions of section 249
of the Immigration and Nationality Act (8 U.S.C. 1259),
except that the alien need not—
           ‘‘(A) establish that he or she entered the
       United States prior to January 1, 1972; and
           ‘‘(B) comply with section 212(e) of such Act (8
   U.S.C. 1182(e)).
  ‘‘(2) The Secretary of Homeland Security shall re-
scind the lawful permanent resident status of a person
whose status was adjusted under paragraph (1) if the per-
son is separated from the armed forces under other than
honorable conditions before the person served for a period
or periods aggregating five years. Such grounds for rescis-

                          22


           EXHIBIT 1 Page 22
      sion are in addition to any other provided by law. The
      fact that the person was separated from the armed forces
      under other than honorable conditions shall be proved by
      a duly authenticated certification from the armed force in
      which the person last served. The service of the person
      in the armed forces shall be proved by duly authenticated
      copies of the service records of the person.
             ‘‘(3) Nothing in this subsection shall be construed to
      alter the process prescribed by sections 328, 329, and
      329A of the Immigration and Nationality Act (8 U.S.C.
      1439, 1440, 1440–1) by which a person may naturalize
through service in the armed forces.’’.
      (c) CLERICAL AMENDMENTS.—
             (1) SECTION       HEADING.—The           heading of such
      section is amended to read as follows:
‘‘§ 504. Persons not qualified; citizenship or residency

                requirements; exceptions’’.

             (2) TABLE     OF SECTIONS.—The           table of sections
      at the beginning of chapter 31 of such title is
 amended by striking the item relating to section 504
 and inserting the following new item:

‘‘504. Persons not qualified; citizenship or residency requirements; exceptions.’’.




                                      23


                   EXHIBIT 1 Page 23
             EXHIBIT 2


TO THE DECLARATION OF MARGARET STOCK
EXHIBIT 2 Page 1
EXHIBIT 2 Page 2
EXHIBIT 2 Page 3
EXHIBIT 2 Page 4
EXHIBIT 2 Page 5
EXHIBIT 2 Page 6
EXHIBIT 2 Page 7
EXHIBIT 2 Page 8
EXHIBIT 2 Page 9
EXHIBIT 2 Page 10
EXHIBIT 2 Page 11
EXHIBIT 2 Page 12
EXHIBIT 2 Page 13
EXHIBIT 2 Page 14
EXHIBIT 2 Page 15
EXHIBIT 2 Page 16
EXHIBIT 2 Page 17
             EXHIBIT 3


TO THE DECLARATION OF MARGARET STOCK
EXHIBIT 3
             EXHIBIT 4


TO THE DECLARATION OF MARGARET STOCK
                               Margaret D. Stock
                         Cascadia Cross Border Law Group, LLC
                                 4141 B Street, Suite 205
                             Anchorage, Alaska 99503-5940
                                  Phone: (907) 242-5800
                         E-mail: mstock@cascadialawalaska.com


Civilian Education   1988 – 1992 Harvard Law School & the John F. Kennedy School of
                     Government, Cambridge, MA
                     J.D. with honors (1992), M.P.A. (2001)
                        Teaching Fellow, Harvard University (International Conflicts in the
                         Modern World, The Administrative State); Teaching Assistant
                         (Microeconomics)
                        Recipient, Harvard University Certificates of Distinction in Teaching
                         (three years)
                        Proctor & Academic Advisor, Harvard-Radcliffe Colleges (four years)
                        Third Year Paper: Criminal Misconduct by United States Status of
                         Forces Agreement (SOFA) Civilians and Dependents in Japan
                        Editor-in-Chief, Harvard Journal of Law & Public Policy

                     1982 – 1985 Harvard & Radcliffe Colleges, Cambridge, MA
                     A.B. with honors in Government (International Relations)
                        Undergraduate honors thesis: Measuring the Combat Capability of the
                         Army Reserve Components

                     1980 – 1982 Boston University, Boston, MA
                      Battalion Commander, Reserve Officer Training Corps Cadet

                       Battalion
                      Commissioned as second lieutenant in the Military Police Corps at
                       end of sophomore year after completing the full ROTC program in
                       two years (Early Commissioning Program)

Military Education   U.S. Army War College, Carlisle, PA, Division of Distance
                     Education, Class of 2006 (awarded Master of Strategic Studies
                     degree)

                     Advanced Joint Professional Military Education Course, Joint Forces
                     Staff College

                     U.S. Army War College, Defense Strategy Course

                     Reserve Component National Security Issues Seminar

                     Reserve Components Combined Arms Services & Staff School



                            EXHIBIT 4 Page 1
                        (CAS3) Staff Group Leader Course

                        United States Army Command & General Staff College (CGSC)
                        Faculty Development Course

                        United States Army Command & General Staff College (CGSC)

                        Combined Arms Services and Staff School (CAS3)

                        Judge Advocate General’s School – Judge Advocate Officer Basic
                        Course

                        Military Police School - Officer Basic and Advanced Courses

                        Dynamics of International Terrorism Course

                        Airload Planner’s Course

                        Basic Airborne Course

Civilian professional   2013 – present Cascadia Cross Border Law Group, LLC,
experience              Anchorage, AK
                        Owner/Member/Attorney
                         Engaged primarily in immigration and citizenship law and litigation
                          practice.
                         Speaker on immigration, citizenship, and national security law
                          issues at numerous public events and Continuing Legal Education
                          events.
                         Quoted as expert by print, radio & television media on
                          immigration-related issues. Expert testimony in court on
                          immigration issues. Testimony before Congress and various state
                          legislatures.
                         MacArthur Foundation Fellow, Class of 2013, John D. &
                          Catherine T. MacArthur Foundation (“genius grant” recipient,
                          immigration & national security issues)
                         “AV” rated by Martindale-Hubbell, Avvo rating of 10.0, Alaska
                          Super Lawyer in the area of immigration law (2013, 2014, 2015,
                          2016, 2017, 2018).
                         Best Lawyers in America
                         Top Ten of Who’s Who International Corporate Immigration
                          Lawyers, 2014




                             EXHIBIT 4 Page 2
2011 – 2013       Lane Powell, LLC, Anchorage, AK
Counsel to the Firm
 Engaged primarily in immigration and citizenship law and litigation
  practice.
 Speaker on immigration, citizenship, and national security law
  issues at numerous public events and Continuing Legal Education
  events.
 Quoted as expert by print, radio & television media on
  immigration-related issues. Testimony before Congress and
  various state legislatures.

2010 – 2012 Department of Political Science, University of Alaska
Anchorage, Anchorage, AK
Adjunct Instructor
 Taught “Introduction to American Government,” “National
  Security Law & Policy,” “Constitutional Law,” “Comparative
  Politics,” and “International Relations.” Also guest-lecturer in the
  Senior Seminar and 49th State Fellows Programs.

September-December 2009 Border Policy Research Institute,
Western Washington University, Bellingham, WA
Visiting Fellow
 Researched Integrated Border Enforcement Teams (IBETs)
 Guest Lecturer at public events and in WWU business school and
  undergraduate classes

2001 – 2006 Department of Law, United States Military Academy,
West Point, NY
Associate Professor, 2004-2006; Assistant Professor, 2001-2004
 Course Director and Professor, National Security Law Seminar
 Professor, Constitutional & Military Law
 Additional teaching responsibilities in International Law
  (Immigration, Asylum, Citizenship law, Death Penalty);
  Comparative Law (Asian and Japanese Law); Human Rights Law
  (nine sessions on Asylum and Refugee Law); Cyberlaw (High Tech
  Worker issues); Criminology; and Law of War (International
  Humanitarian Law)
 Chairperson and Member, Academic Excellence Committee,
  Faculty Council




     EXHIBIT 4 Page 3
                      1998 - 2001      Stock & Moeller, LLC, Anchorage, AK
                      Owner/Partner/Attorney
                       Managing and senior partner at small (3-5 attorney) law firm.
                        Engaged primarily in immigration law and litigation practice.
                        Successfully handled large constitutional rights class action against
                        the State of Alaska, as well as numerous federal court cases in U.S.
                        District Court & the Ninth Circuit Court of Appeals.
                       Speaker on immigration law issues at numerous public events and
                        Continuing Legal Education events.
                       Quoted as expert by print, radio & television media on
                        immigration-related issues.       Expert testimony in court on
                        immigration issues.
                       “AV” rated by Martindale-Hubbell at first “rating” opportunity in
                        2000.

                      1992 - 1998     Atkinson, Conway & Gagnon, Anchorage, AK
                      Associate Attorney
                       Associate attorney at 13-attorney trial practice and litigation firm.
                        Engaged primarily in immigration law and litigation practice, but
                        also handled or participated in admiralty, products liability,
                        professional malpractice defense, commercial, civil rights, and
                        personal injury matters.

Most Recent           Lieutenant Colonel, U.S. Army Military Police Corps, U.S. Army
Military Assignment   Reserve. Drilling Individual Mobilization Augmentee (DIMA)
                      (Associate Professor), Department of Social Sciences, United States
                      Military Academy, West Point, New York.

                      Detailed to Undersecretary of Defense (Personnel & Readiness) to
                      work on reorganization Task Force (March 2010).

                      Detailed to US Army Accessions Command and Assistant Secretary
                      of the Army for Manpower & Reserve Affairs as Project Officer for
                      Military Accessions Vital to the National Interest (MAVNI) program
                      (Fall of 2007 until retirement in June 2010).

                      Also served as Special Advisor to Commander, US Special
                      Operations Command (May 2008 to September 2009).

Significant Cases     State of Alaska, Dep’t of Revenue v. Martha Andrade, 23 P.3d 58
                      (Alaska 2001) (class action, equal protection; awarded more than
                      $100K in attorneys’ fees).




                            EXHIBIT 4 Page 4
                  Rosario Gallo-Alvarez v. John Ashcroft, 266 F.3d 1123 (9th Cir.
                  2001) (habeas corpus, reinstatement of removal).

                  Meng Li v. Robert C. Eddy, 259 F.3d 1132 (9th Cir. 2001) (habeas
                  corpus, expedited removal).

                  Matter of U— I— S—, Immigration Court, Anchorage, AK
                  (December 19, 1996) (female genital mutilation asylum case),
                  available at http://www.uchastings.edu/cgrs/law/ij/54.html.


Selected          Panelist, Naturalization Actions, 2018 AILA Federal Court Conference and
Conference        Webcast: Removal Litigation, Washington, D.C., September 20, 2018
Presentations &
Speaking Events   Panelist, How to run for Office (and Win!), Harvard Law School Celebrating 65
                  years of Alumnae, Cambridge, MA, September 15, 2018

                  Speaker, Ethical Consideration in Worksite Enforcement Practice, 2018 AILA
                  Employer Compliance and Worksite Enforcement Conference, Boston,
                  MA, August 11, 2018

                  Speaker, The Effects of Corporate Structure, 2018 AILA Employer Compliance
                  and Worksite Enforcement Conference, Boston, MA, August 11, 2018

                  Panelist, Immigration Issues for Members of the Military, Veterans, and Their Families,
                  AILA San Francisco Annual Conference on Immigration Law, San
                  Francisco, CA, June 15, 2018

                  Speaker, Complex Naturalization Issues, Immigration Law Conference;
                  Memphis, TN, May 18, 2018

                  Speaker, Immigration 101, Alaska Export Council May Board Meeting;
                  Anchorage, AK, May 10, 2018

                  Speaker, Immigration- Discharges and Security Issues, 2018 GI Rights Hotline
                  Annual Conference: Teleconference, May 5, 2018

                  Speaker, Immigrants in the U.S. Military, 2018 World Issues Forum, Bellingham,
                  WA, February 14, 2018

                  Panelist, Lessons Across Borders: What the U.S. and Canada Can Teach One Another
                  About Establishing a Successful Immigration and Asylum Policy, 2018 ABA Midyear
                  Meeting, Vancouver, Canada, February 3, 2018

                  Speaker, Lessons Learned from Running for the U.S. Senate, 49 Moons, Anchorage,
                  AK, January 17, 2018




                         EXHIBIT 4 Page 5
Speaker, Navy Immigration Law Training, Navy CLE, Silverdale, WA,
November 15, 2017

Panelist, The Incomplete or Untimely FOIA: How to Get the Information You Need!,
30th Annual AILA California Chapters Conference, Hollywood, CA,
November 10, 2017

Panelist, Immigration Law and the Military, AILA Central Florida Chapter’s 31st
Annual Immigration Law Conference, Orlando, FL, October 26, 2017

Speaker, Immigration for Defense Lawyers: Asking the Right Questions, Alaska
Association of Criminal Defense Lawyers CLE, Anchorage, AK, September
7, 2017

Speaker, Military Issues and Immigration Law, Washington Chapter Monthly
Meeting, Seattle, WA, August 7, 2017

Speaker, Welcoming Immigrants, Fighting Deportation, Alaska Unitarian Fellowship
Forum, Anchorage, AK, June 25, 2017


Speaker, National Security Implications of Immigration Law and Policy, 25th National
Security Law Institute, Charlottesville, VA, June 15, 2017

Panelist, Naturalization Litigation in Federal in Federal Court: Risks and Benefits of
Taking the Case to U.S. District Court, 2017 Immigration Law Conference,
Denver, CO, May 12, 2017

Panelist, Visas, Visits, and Vision: The Changing Immigration Landscape & Class of
1992 Reunion Engagement Committee, Harvard Law School Spring Reunion,
Cambridge, MA, April 6, 2017

Speaker, Immigration Enforcement, Immigration Training Session with Alaska
Public Defender Agency, April 28, 2017 (Teleconference)

Speaker, Citizenship and Immigration, “Kotatsu Series” Community Discussions
#3, Anchorage, AK, April 23, 2017

Speaker, Refugees & National Security, Immigration & Nationality Law Review
Conference, Davis, CA, March 16, 2017

Speaker, Advanced Naturalization, AILA Midwest Regional Conference,
Chicago, IL, March 13, 2017

Speaker, Immigration Law in Today’s World, Many Voices, Shared Vision, Kenai,
AK, March 9, 2017




       EXHIBIT 4 Page 6
Speaker, Parole—What is it and how does it work?, 2017 Pacific NW Immigration
Law Conference, Portland, OR, March 2, 2017

Across the Line: Advocacy at U.S. Ports of Entry, Sound Immigration,
February 2017 (webcast)

Speaker, DACA and the Military, Immigration: DACA and Beyond, Houston,
TX, November 18, 2016

Speaker, Immigration Law & the Military, US Navy Legal Training, Whidbey
Island, WA, November 16, 2016

Speaker, The Elephant on Deck: Federal Elections and Higher Education,
National Association of Foreign Student Advisors Conference,
Anchorage, AK, October 14, 2016

Speaker, Immigration Law and the Military, National Association of Immigration
Judges Annual Meeting, 2016, Washington DC, August 16, 2016

Speaker, Immigration Issues Re the Military, 2016 AILA Annual Conference on
Immigration Law, 2016, Las Vegas, NV, June 24, 2016

Speaker, National Security Implications of Immigration Law and Policy, 24th
National Security Law Institute, 2016, Charlottesville, VA, June 8,
2016

Speaker, Military Immigration Issues, Annual Chapter Meeting
Minnesota/Dakotas Chapter, 2016, Minneapolis, MN, May 25, 2016

Speaker, The Politics of Domestic Violence in Alaska, 2016, Alaska
Women for Political Action, 2016, Anchorage, AK, May 3, 2016

Speaker, Pitfalls in the Naturalization Process, 19th Annual Federal Bar
Association Immigration Law Conference, 2016, New Orleans, LA,
May 13, 2016.

Speaker, Immigration Law Cases: Clearing the Backlog, Southwest Border
Security Week Conference, 2016, McAllen, TX, April 1, 2016.

Speaker, Tax Issues in Adjustment of Status and Naturalization Proceedings,
2016 Northwest Regional Immigration Law Conference, Seattle,
WA, March 17, 2016.

Speaker, Hot Immigration Topics Where Progress can be Made Without
Immigration Reform, Immigrants’ List Civic Action Spring CLE, 2016,
Los Angeles, CA, March 18, 2016.




      EXHIBIT 4 Page 7
Speaker, Welcoming Anchorage Initiative, University of Alaska:
Anchorage, Anchorage, AK, February 10, 2016.

Speaker, Top 5 Tax Issues That You Need to Know as a Removal
Practitioner, 2016 AILA Midwinter CLE- Leading Edge Business and
Removal Practice Issues, Paradise Island, Nassau, Bahamas, January
22, 2016.

Speaker, Refugee Issues, Alaska World Affairs Council, Alaska World
Affairs Council Luncheon, Anchorage, AK, December 4, 2015.

Speaker, Attitudes on Immigrants and Refugees, Alaska Public Media,
Hometown Alaska, Anchorage, AK, December 2, 2015.

Speaker, The Changing Landscape of Parole, US Dep’t of Homeland
Security, Office of the Citizenship & Immigration Services
Ombudsman Fifth Annual Conference, Washington, DC, November
5, 2015.

Speaker, Immigration Law, MacArthur Genius Grant Program, Rapport
Center for Law & Public Policy Program at Boston College Law
School, Boston, MA, October 8, 2015.

Speaker, Parole in Place, University of Texas School of Law 39th
Annual Conference on Immigration and Nationality Law, Austin,
TX, October 6-7, 2015.

Speaker, Parole in Place, CIL Continuing Legal Education Webinar,
September 30, 2015.

Speaker, How Immigration Enriches Alaska, Anchorage Unitarian
Universalist Fellowship, Anchorage, AK, September 27, 2015.

Moderator, Everything You Need to Know About H-2A and H-2B
Visas, American Immigration Lawyers Association, Webinar,
September 1, 2015.

Speaker, Immigration Law and the US Military, Humanitarian
Immigration Law Clinic 5th Annual Immigration Law Seminar, Elon,
NC, July 31, 2015.

Speaker, MAVNI (Military Accessions Vital to the National Interest) Legal
Issues, National Association of Foreign Student Advisors (NAFSA)
Information Webinar, July 30, 2015.

Speaker, Immigration Law & the Military, US Navy Legal Training,
Whidbey Island, WA, July 15, 2015.




     EXHIBIT 4 Page 8
Speaker, The Future of Immigration Reform in the US, Needham Task
Force Area Immigration & Justice Group, Needham, MA, June 8,
2015.

Speaker, Impact & Potential of Recruiting the Foreign Born: Briefing to
Recruiting 2025 Forum, America’s Army: The Strength of the Nation
Recruiting 2025 Forum, United States Army, Fort Knox, KY, June
2-3, 2015.

Speaker, Executive Order—U.S. Citizenship and Immigration Services
(USCIS) Hot Topics Panel, Federal Bar Association Immigration Law
Conference, Memphis, TN, May 15-16, 2015.

Speaker, Counseling Corporate Compliance in a Time of Administrative
Transition, Federal Bar Association Worksite Enforcement Seminar,
Chicago, IL, April 29, 2015.

Speaker, Citizenship in the United States, Naturalization Oath
Ceremony, Anchorage, AK, April 24, 2015.

Panelist, Humanitarian Parole, Parole in Place and 204 (I) Cases, 2015
American Immigration Lawyers Association Northwest Regional
Immigration Law Conference, Seattle, WA, March 19, 2015.

Speaker, Immigration & Diversity, State of Our City Forum,
Anchorage,          AK,         March       17,      2015.

Speaker, Immigration Law Update, Federal Bar Association Alaska
Chapter Meeting, Anchorage, AK, February 12, 2015.

Speaker, Immigration in America, Wright State University’s
Multicultural Millennium Event 2015, Dayton, Ohio, January 23,
2015.

Speaker, Commencement Address, Nine Star Graduation Ceremony,
Anchorage, AK, January 20, 2015.

Speaker, Criminal Sentencing & Immigration, Federalist Society
Teleforum, December 15, 2014.

Speaker, Executive Overreach on Immigration, Federalist Society
Teleforum, December 3, 2014.

Speaker, Advanced Family Immigration Issues, American Immigration
Lawyers Association 27th Annual California Chapter Conference, San
Jose, CA, November 13, 2014.




     EXHIBIT 4 Page 9
Speaker, Immigration Reform & the U.S. Military, Council on Foreign
Relations, Washington, DC, November 11, 2014.

Speaker, Horror Stories from Both Sides of the Front Line, Stanford Law
School’s 4th Annual Worksite Immigration Compliance Symposium,
Stanford, CA, October 28, 2014.

Speaker, Naturalization & Immigration Issues for Military Members, New
York State Veterans Legal Taskforce Training Event, New York,
NY, October 14, 2014.

Speaker, Can A Lawyer Be A Genius?, University of Pennsylvania Law
School Chapter of the Federalist Society, Philadelphia, PA, October
1, 2014.

Speaker, Bartering for Citizenship: Malta & MAVNI, Global
Citizenship Conference, Federal Bar Association, Rome, Italy,
September 22, 2014.

Speaker, Local Government’s Immigration Responsibilities, 2014
International Municipal Lawyers Association’s Annual Conference,
International Municipal Lawyers Association, Baltimore, MA,
September 10, 2014.

Speaker, Executive Action & Legal Immigration, Release of New
Research on Impact of President Obama’s Executive Action on
Legal and Illegal Immigration, Telephonic News Conference for
Working Press, September 4, 2014.

Speaker, Executive Power in Immigration Law, Homeland Security
Institute, American Bar Association, Washington, DC, August 22,
2014. Rebroadcast on CSPAN.

Speaker, Navy & Marine Corps Immigration Training, Whidbey Island,
WA, July 16, 2014.

Speaker, Parole in Place (PIP), Adjustment of Status, & Naturalization
Issues for Military Members, American Immigration Lawyers
Association’s 2014 Annual Conference on Immigration Law, Boston,
MA, June 21, 2014.

Speaker, Harvard Immigration & Refugee Clinical Program: 30 Years of
Social Change Lawyering, Cambridge, MA, June 17, 2014.

Speaker, Scialabba v. Cuellar de Osorio – Post-Decision SCOTUScast,
Podcast, The Federalist Society, Washington, DC, June 17, 2014.




    EXHIBIT 4 Page 10
Speaker, Territorial Access to Asylum, Center for Migration Studies
Symposium on US Refugee Protection System, New York, NY, June
3, 2014.

Speaker, Immigration Law & the Military, Immigration Professors
Workshop, Irvine, CA, May 22, 2014.

Speaker, Patriots or Invaders? — Immigrants in the Military in Modern
America, Princeton Center for Migration and Development
Conference, Princeton, NJ, May 20, 2014.

Speaker, A Primer on the Top 10 Items a City Council Would Look for to
Help With Immigration Issues, IMMLA’s Mid-Year Seminar, Anchorage,
AK, May 19, 2014.

Speaker, Cutting Edge Asylum TRIG: Terrorism Related Inadmissibility
Grounds (Including Persecutor Bar, Material Support, and National Security),
Federal Bar Association Immigration Seminar, Memphis, TN, May
17, 2014.

Speaker, Worksite Enforcement: Criminal and Civil Litigation, Federal Bar
Association Immigration Seminar, Memphis, TN, May 17, 2014.

Speaker, Citizenship in a Global Era: A Report from Rome, Federal Bar
Association Immigration Seminar, Memphis, TN, May 16, 2014.

Speaker, Military Immigration Issues, 2014 Upper Midwest Immigration
Law Conference, St. Paul, MN, May 9, 2014.

Speaker, Myth, Traps, and Absurdities in Our Immigration Laws, 2014
Alaska Bar Annual Convention, Anchorage, AK, May 7, 2014.

Speaker, Immigration Reform- Dreams, Possibilities, and Promises, Harvard
Club Meeting, Anchorage, AK, May 6, 2014.

Speaker, Remarks at the Naturalization Ceremony, District of Alaska
Naturalization Ceremony, Anchorage, AK, April 25, 2014.

Speaker, Courting Disaster: The Perils of Ethical Dilemmas in International
Law Practice, 2014 ABA New York Spring Meeting, New York City,
NY, April 3, 2014.

Speaker, Refugee Protection and Barriers to Territorial Access, Center for
Migration Studies, New York City, NY, April 2, 2014.

Speaker, Immigration and National Security, Columbia Law School, New
York City, NY, April 1, 2014.




    EXHIBIT 4 Page 11
Speaker, Immigration and National Security, Alaska Center-Right
Coalition, Anchorage, AK, March 31, 2014.

Speaker, Immigration Issues Related to the Military, Orange County Bar
Association Immigration Law Section, March 4, 2014.

Speaker, FOIA Litigation, 2014 AILA Federal Court Immigration
Litigation CLE Practicum, February 28, 2014.

Speaker, Exploring the Myths, Traps, and Absurdities of Immigration Law,
2014 Pacific NW Immigration Law Conference, February 20, 2014.
Speaker, Immigration Issues Faced by American Military Members and their
Families, Texas Bar Association Advanced Immigration Law Course,
February 3, 2014.

Speaker, Business Immigration Ethics, Texas Bar Association Advanced
Immigration Law Course, February 4, 2014.

Speaker, Top 10 Best Practices, Texas Bar Association Advanced
Immigration Law Course, February 3, 2014.

Speaker, Immigration in America’s Future, Alaska Women for Political
Action, February 1, 2014.
Speaker, Immigration and National Security, Bartlett Democratic Club,
January 2, 2014.

Discussion Leader Need to Know Taxation Issues for Noncitizens,
Webinar, American Immigration Lawyers Association, December 19,
2013.

Discussion Leader, Parole in Place, Podcast, American Immigration
Lawyers Association, December 11, 2013.

Speaker, Immigration Issues involving Military       Service,   Webinar,
Anchorage, AK, December 3, 2013.

Speaker, The Business Case for Immigration Reform, Make it Monday
Forum- Anchorage Chamber of Commerce, Anchorage, AK,
December 2, 2013.

Speaker, Immigration and National Security, Alaska Association for
Justice Annual Dinner, Anchorage, AK, November 13, 2013.

Speaker, Immigration and National Security, Retired Public Employees
of Alaska, Anchorage, AK, November 12, 2013.

Speaker, Immigration and National Security, Ave Maria Law School,
Naples, FL, November 6, 2013.



    EXHIBIT 4 Page 12
Speaker, Immigration and National Security, Florida State University
School of Law, Tallahassee, FL, November 5, 2013.
Speaker, Immigration and National Security, University of Kansas School
of Law, Lawrence, KS, October 24, 2013.
Speaker, Immigration and National Security, Washburn School of Law,
Topeka, KS, October 23, 2013.

Speaker, Counseling Corporate Compliance in a Time of Legislative Change,
Federal Bar Association Workplace Enforcement and Immigration
Symposium, Chicago, IL, October 22, 2013.

Speaker, Immigration and Workforce Development in Alaska, Fairbanks
Industry Update Forum, Fairbanks, AK, October 18, 2013.

Speaker, Exclusive Citizenship Doctrines, Federal Bar Association
Immigration Law Section, Rome, Italy, October 7, 2013.

Speaker, The Republican Case for Immigration Reform, Military Officers
Association of America Dinner Social, Anchorage, AK, September
26, 2013.

Speaker, Military Immigration Issues, American Immigration Lawyers
Association Monthly Business Meeting and CLE, Denver, CO,
August 13, 2013.
Speaker, The Republican Case for Immigration Reform, Midnight Sun
Republican Woman’s Club Program, Anchorage, AK, July 30, 2013.

Speaker, The Freedom of Information Act: Update, Federalist Society for
Law & Public Policy, Webinar & Podcast, July 15, 2013.

Discussion Leader, Use of False Documents: How They Complicate A Case,
American Immigration Lawyers Association Annual Conference, San
Francisco, CA, June 29, 2013.

Speaker, FOIA Requests–The Search for Transparency, American
Immigration Lawyers Association Webinar, May 23, 2013.

Speaker, Worksite Enforcement: Employer Verification Obligations, 10th
Annual Federal Bar Association Immigration Law Seminar,
Memphis, TN, May 18, 2013.

Speaker, The Republican Case for Immigration Reform, Republican
National Lawyers Association, Washington, DC, Apr. 26, 2013.

Speaker, Compliance Strategies for General Counsels and Other Corporate
Officers: Avoiding Fines, Headlines, Litigation, and Jail Time, Worksite
Enforcement Symposium, Stanford Law School, Palo Alto, CA, Apr.
19, 2013.



    EXHIBIT 4 Page 13
Speaker, Restoring Discretion to the Immigration System, Capitol Hill
Briefing, Washington, DC, Mar. 26, 2013.

Speaker, Tax Issues Relating to Immigrants and Citizens, 2013 American
Immigration Lawyers Association Washington Chapter Continuing
Legal Education Annual Conference, Seattle, WA, Mar. 22, 2013.

Speaker, The Republican Case for Immigration Reform, Anchorage
Republican Women’s Club, Anchorage, AK, Mar 14, 2013.

Speaker, First Steps on Immigration Reform? The Military Enlistment
Opportunity Act of 2013, Teleforum, Federalist Society, Washington,
DC, Feb. 8, 2013.

Speaker, Parole in Place for Military Families, Webinar, Fort Carson, CO,
Jan. 25, 2013.

Speaker, Arizona v. United States: Immigration Policy & the Economy,
2012 Federalist Society National Lawyers Convention, Washington,
DC, Nov. 15, 2012.
Speaker, Special Populations Within the Military, Veterans Justice
Symposium, New York Law School, New York, NY, November 14,
2012.

Speaker, The Path to Citizenship for Military Family Members, American
Immigration Lawyers Association California Chapter Conference,
San Diego, CA, Nov. 10, 2012.

Speaker, Be All That You Can Be: Military Issues for the Immigration
Lawyer, American Immigration Lawyers Association Fall Joint Texas
and Mid-South Chapter Conference, New Orleans, LA, Nov. 3,
2012.

Speaker, Supporting Our Troops – How Interagency Coordination Helps
Members of the Military and Their Families, Office of the Citizenship and
Immigration Services Ombudsman, Second Annual Conference,
Washington, DC, Oct. 18, 2012.

Speaker, Expedited Citizenship & Preserving Continuity of Residence,
American Immigration Lawyers Association Rome Chapter Fall
Conference, London, England, United Kingdom, Oct. 5, 2012.

Speaker, How Employers Can Use U.S. Immigration Laws to Their
Advantage, Alaska 2012: 74th Annual Northwest Human Resource
Management Association Conference and Tradeshow, Anchorage,
AK, Oct. 2, 2012.




    EXHIBIT 4 Page 14
Moderator, Immigration, Race, & Incarceration in the United States,
American Bar Association Annual Meeting, Chicago, IL, Aug. 5,
2012.

Discussion Leader, Subregulatory Guidance: How to Use It Wisely,
American Immigration Lawyers Association Annual Conference,
Nashville, TN, June 14, 2012.

Speaker, Citizenship in a Global Era, Global Citizenship Conference,
Federal Bar Ass’n, Rome, Italy, May 25, 2012.

Speaker, Arizona versus the United States of America, Federalist Society
Teleforum, Apr. 27, 2012.

Speaker, American Birthright Citizenship Rules and the Exclusion of
Outsiders from the Political Community, Boston College Citizenship
Symposium, Dover, MA, Apr. 20, 2012.

Speaker, Immigration 101 for Alaska Human Resource Managers,
Anchorage Society for Human Resource Managers, Anchorage, AK,
Mar. 27, 2012.
Speaker, Immigration Issues Related to Military Service, New York
Immigration Coalition, New York, NY, Mar. 21, 2012.

Speaker. Parole in Place for Military Families, American Immigration
Lawyers Association Webinar, Mar. 20, 2012.

Discussion Leader, Tax and Expatriation Issues, American Immigration
Lawyers Association Northwest Continuing Legal Education
Conference, Seattle, WA, Mar. 16, 2012.

Speaker, E-Verify: Friend or Foe? Skagit Community College, Skagit,
WA, Mar. 15, 2012.

Speaker, Is Military Justice to Justice As Military Music is to Music? Saint
Thomas University School of Law, Minneapolis, MN, Mar. 12, 2012.

Speaker, Immigration Challenges Facing the Western States, Federalist
Society Western States Conference, Simi Valley, CA, Jan. 28, 2012.

Speaker, Birthright Citizenship & the 14th Amendment: Facts, Consequences
& Policy Considerations, NAPABA Convention, Atlanta, GA, Nov. 18,
2011.

Speaker, Breaching Borders Symposium, Washburn University School of
Law, Topeka, KS, Oct. 21, 2011.




    EXHIBIT 4 Page 15
Speaker, Immigration Issues Related to Military Service, American
Immigration Lawyers Association Washington Chapter Meeting,
Seattle, WA, Oct. 3, 2011.

Speaker, The 9/11 Effect and Its Legacy on U.S. Immigration Laws,
Pennsylvania State University Law Campus, University Park, PA,
Sept. 16, 2011.

Speaker, Showcase Program: The Battle over Birthright Citizenship: History,
International Perspectives, and the Path Ahead, American Bar Association
2011 Annual Meeting, Toronto, Ontario, Canada, Aug. 4, 2011.

Speaker, Immigration Issues Related to Military Service, New York
Immigration Coalition, New York, NY, Apr. 6, 2011.

Speaker, The Efficacy of Integrated Border Enforcement Teams (IBETs),
Perimeter Security Conference, Seattle, WA, Jun. 20, 2011.

Speaker, Military Issues for the Immigration Practitioner, 2011 American
Immigration Lawyers Association Annual Conference, San Diego,
CA, Jun. 15, 2011.

Speaker, Was It Legal to Kill Osama Bin Laden? Public Interest Law
Network Summer School, Wuhan University School of Law, Wuhan,
China, Jun. 7, 2011.

Speaker, Immigration Issues Related to Military Service, New York
Immigration Coalition, New York, NY, Apr. 6, 2011.
Speaker, True Claims to US Citizenship, American Immigration
Lawyers Association Webinar, Washington, DC, Mar. 29, 2011.

Speaker, Immigration Issues for Human Resources Professionals, Anchorage
Society of Human Resources Managers, Anchorage, AK, Mar. 22,
2011.

Keynote Speaker, The Constitution, the Fourteenth Amendment, and
Birthright Citizenship: Modern Challenges to a Longstanding Rule,
Symposium on Immigration & Homeland Security Law, Northern
Illinois University College of Law, DeKalb, IL, Mar. 3, 2011.

Speaker, Birthright Citizenship: Origins, Constitutional Status, and the
Current Debate, 27th Annual Fordham Debate, S.J. Quinney College of
Law, The University of Utah, Salt Lake City, UT, Jan. 31, 2011.

Speaker, The US Supreme Court, Congress, and the Guantánamo Detainees,
Guantánamo and The Response: A Film Screening and Panel
Discussion, Alaska Bar Association, Anchorage, AK, Dec. 14, 2010.




    EXHIBIT 4 Page 16
Panelist, Immigration, the Arizona Statute, and E Pluribus Unum,
Federalist Society 2010 National Lawyers Convention, Washington,
DC, Nov. 18, 2010.

Speaker, National Security, Immigration, & the Rule of Law, American
Bar Association Section of International Law 2010 Fall Meeting,
Paris, France, Nov. 4, 2010.

Speaker, Birthright Citizenship & the Battle Over Illegal Immigration, Cato
Institute Capitol Hill Briefing, Washington, DC, Oct. 25, 2010.

Speaker, Immigration, Citizenship, & Security: The Current Debate,
Hamilton College, Hamilton, NY, Oct. 21, 2010.

Speaker, The Constitution & Citizenship: Modern Day Challenges to the
Founders’ Ideals, Constitution Day Polaris Lecture, University of
Alaska Anchorage, Anchorage, AK, Sept. 17, 2010.

Speaker, Military-Related Immigration Issues, 2010 Joint Services
Immigration & Naturalization Symposium, Naval Legal Service
Office Mid-Atlantic, Norfolk, VA, Aug. 27, 2010.

Discussion Leader & Speaker, Advanced Issues in Citizenship &
Naturalization, American Immigration Lawyers Association Annual
Conference, National Harbor, MD, July 3, 2010.

Speaker, Military Spouses, Widows, and Substitute Sponsors, American
Immigration Lawyers Association Midwest Regional Conference,
Chicago, IL, Apr. 9, 2010.

Speaker, Military Accessions Vital to the National Interest, USCIS District
23 Military Summit, Los Angeles, CA, Mar. 23, 2010.

Speaker, The American Immigration Lawyers Association Military Assistance
Program, American Immigration Lawyers Association San Diego
Chapter, San Diego, CA, Jan. 19, 2010.

Speaker, Immigration Issues Related to Military Service, New York
Immigration Coalition, New York, NY, Dec. 3, 2009.

Speaker, From F-1 or J-1 Directly to U.S. Citizenship: The U.S. Army's
MAVNI Pilot Program, 2009 NAFSA Region VIII Conference,
Washington, DC, Nov. 14, 2009.




    EXHIBIT 4 Page 17
Speaker, Immigration Reform: What’s At Stake for the Northern Border,
Border Policy Research Institute, Western Washington University,
Bellingham, WA, Nov. 12, 2009.
Speaker, Immigration Issues in the Workplace, Fundamentals of
Employment Law in Alaska Continuing Legal Education
Conference, Anchorage, AK, Oct. 29, 2009.

Speaker, Advanced Issues in Naturalization & Citizenship, University of
Texas 33rd Annual Conference on Immigration & Nationality Law,
San Antonio, TX, Oct. 22, 2009.

Speaker, Immigrants and the Military, National Immigration Project of
the National Lawyers Guild, August, 2009.

Presenter, Military-Related Immigration Issues, Naval Legal Services
Office Northwest, Whidbey Island, WA, June 16, 2009.

Discussion Leader & Speaker, Non-Citizens and the US Military,
American Immigration Lawyers Association Annual Conference on
Immigration Law, Las Vegas, NV, June 5, 2009.

Speaker, National Security Aspects of Immigration Law, 17th National
Security Law Institute, Center for National Security Law, University
of Virginia, Charlottesville, VA, June 3, 2009.

Panelist, Policies & Attitudes Towards Immigrant Civic & Political
Participation, & Dual Citizenship, In The European Union & North
America, Migration Policy Institute, Washington, DC, May 15, 2009.

Panelist, Citizenship & Naturalization: Proving Citizenship, Medical
Waivers for Naturalization & the U.S. Army's New MAVNI Program,
AILA Upper Midwest Conference, Minneapolis, MN, Apr. 30, 2009.

Speaker, Actions That Affect Applications for U.S. Citizenship, ABA
Teleconference, Mar. 25, 2009.

Speaker, Immigration Issues Related to Military Service, New York
Immigration Coalition, New York, NY, Jan. 28, 2009.

Panelist, Burdens of Proof, Production, & Persuasion in Immigration Court:
Getting the Differences Down & Creating The Record to Win for Judicial
Review & Mock Cross-Examination: Taking It to the Mat, AILA Fall
Topics CLE Conference: Moving Beyond the Basics, New Orleans,
LA, Dec. 11, 2008.

Speaker, Immigration Issues Related to Military Service, New York
Immigration Coalition, New York, NY, Dec. 1, 2008.




    EXHIBIT 4 Page 18
Speaker, Toward a More Perfect Union: The Second Founding and
Reconstruction Amendments, American Constitution Society for Law and
Policy, Washington, DC, November 21, 2008.

Discussion Leader, Freedom of Information Act Update, American
Immigration Lawyers Association Teleconference, September 4,
2008.

Discussion Leader, Advanced Issues in Naturalization, American
Immigration Lawyers Association Annual Conference, Vancouver,
BC, Canada, June 27, 2008.

Panelist, Liberty v. Security: A Critical Balance, Columbia College, New
York, NY, May 31, 2008.

Panelist, Nationality, Political Membership, Citizenship, and Immigration
Policy, 5th Annual Immigration Law & Policy Conference,
Georgetown University Law Center, May 20, 2008.

Speaker, The Intersection of Immigration and National Security, McCormick
Tribune Conference Series, Wheaton, IL, April 28, 2008.

Speaker, US Immigration Policy in a Climate of Fear, University of
Cincinnati, Cincinnati, OH, April 15, 2008.

Moderator, The Other Detainees: Immigration Detainees in the United States,
American Bar Association Section of International Law, Spring
Meeting, New York, NY, April 4, 2008.

Speaker, Immigration, Border Security, & the Rule of Law, University of
Kansas Law School, Lawrence, KS, March 27, 2008.

Panelist, Emerging Issues: The National Security Constitution: New Threats,
New Rules? St. John’s University School of Law, Queens, NY,
February 29, 2008.

Speaker, Human Rights & the “War on Terror”—Does TV Persuade Us
That Torture’s Okay? World Affairs Council of Northern California,
University of California at Berkeley, Berkeley, CA, February 28,
2008.

Speaker, Immigration & National Security, Industrial College of the
Armed Forces, Washington, DC, February 6, 2008.

Panelist, Boumediene, the Military Commissions Act, & Habeas Corpus,
New York State Bar Association Annual Meeting, New York, NY,
January 31, 2008.




    EXHIBIT 4 Page 19
Speaker, Beyond Guantanamo: Administering Justice and Protecting National
Security, New York City Bar Association Symposium, New York City,
NY, December 13, 2007.

Speaker, Removal Defense Crash Course, American Immigration Lawyers
Association 2007 Worksite Enforcement Conference, Scottsdale,
AZ, December 1, 2007.
Speaker, Defining “American:” Birthright Citizenship & the Fourteenth
Amendment, 19th Annual National Asian Pacific American Bar
Association Convention, Las Vegas, NV, November 17, 2007.

Speaker, Immigrants & The Military, American Immigration Lawyers
Association Mid-South Fall Chapter Conference, Louisville, KY,
November 2, 2007.

Speaker, When the Administrative Winds Go Against You: Litigating the
Business Immigration Case, American Immigration Lawyers Association
Alaskan Cruise Conference, August 11, 2007.

Speaker, Immigration Program: Should They Stay or Should They Go?
Women’s Bar Association of the State of New York Convention, Rio
Grande, PR, June 2, 2007.

Speaker, Birthright Citizenship & the Fourteenth Amendment, American
Bar Association Section of Administrative Law & Regulatory
Practice Spring Meeting, Austin, TX, May 18, 2007.

Moderator, Trusted Travelers or Terrorists? A Comparative Perspective on
Global Travel Security Programs, American Bar Association Section of
International Law, Spring Meeting, Washington, DC, May 2, 2007.

Panelist and Keynote Speaker, Immigration and National Security,
Immigration Advocacy Training, Stanford University, Stanford Law
School, Palo Alto, CA, February 24, 2007.

Panelist, Immigration & National Security, Denver University Law
Review Symposium, University of Denver Sturm College of Law,
Denver, CO, February 16, 2007.

Speaker, Birthright Citizenship: International Trends & Policies, American
Bar Association Midyear Meeting, Los Angeles, CA, February 7,
2007.

Speaker, Cross-Border Legislation: Consequences for Trade & Travel,
Bellingham Chamber of Commerce, Bellingham, WA, October 26,
2006.




    EXHIBIT 4 Page 20
Panelist, Should They Stay Or Should They Go? Pace Law School Center
for Continuing Legal Education, White Plains, NY, October 24,
2006.

Speaker, Immigration Reform Debate, Hartford Chapter of the Federalist
Society for Law & Public Policy, Hartford, CT, October 18, 2006.

Speaker, Fortress America—Is It Possible, & At What Price? American
Immigration Lawyers Association Fall Conference, New York, NY,
September 14, 2006.

Speaker, Birthright Citizenship: A Debate, Federalist Society Houston
Lawyers Chapter, Houston, TX, August 30, 2006.

Speaker, Beyond the Politics of Fear: The Real Effects of Immigration on
Wages, Employment, & National Security, American Immigration
Lawyers Association Annual Conference, San Antonio, TX, June 24,
2006.

Speaker, US Immigration Policy & Reform, Keynote Address, 2006
Faculty Workshop, Shenandoah University, Winchester, VA, May 17,
2006.

Speaker, Turning Our Backs?: Rethinking Our Treatment of Illegal
Immigrants, Americans for Informed Democracy, Bowdoin College,
Brunswick, ME, May 8, 2006.

Speaker, Employment Issues & the Military: Returning Veterans, Reserve
Duty, Private Employment Abroad, and More . . ., National Employment
Lawyers Association Spring Conference 2006, Yale Club of New
York City, May 5, 2006.

Speaker, In the War Zone: Does Gender Matter? Harvard Club of New
York City, New York, NY, April 26, 2006.

Moderator, Comprehensive Immigration Reform: Evaluating the Options,
American Bar Association Teleconference, March 30, 2006.

Speaker, Migrants, Minorities, and the National Security State: Crimefighting
or War on Terror? Citizenship & Security Program, Berlin, Germany,
March 23, 2006.

Speaker, Border Security: Immigration, Smuggling, & Trafficking, NSA
Homeland Security Course, US Foreign Policy Institute, Linthicum,
MD, January 23, 2006.




    EXHIBIT 4 Page 21
Speaker, Does President Bush’s Guest Worker Proposal Threaten National
Security? A View From The Capitol Hill Trenches, Harvard Club of
Alaska, Anchorage, AK, January 3, 2006.

Speaker, Senate Briefing, National Security & Comprehensive Immigration
Reform, Capitol Building, Washington, DC, December 7, 2005.

Speaker, Detainees in the War on Terrorism & the Abu Ghraib Incident,
Fordham Law School, New York, NY, November 29, 2005.

Speaker, Immigration Law Issues for Military Members & Their Families,
New York Immigration Coalition, New York, NY, November 17,
2005.

Speaker, Debate on the USA PATRIOT Act, Pace Law School, White
Plains, NY, September 28, 2005.

Speaker, Judicial Review & the Border Fence, New York Law School,
New York, NY, September 26, 2005.

Speaker, Debate: Janis Karpinski—Victim or Violator of the Rule of Law?,
Thomas Jefferson Law School, San Diego, CA, September 7, 2005.

Commentator, Secure Borders, Open Doors: Visa Procedures in the Post-
September 11 Era, Migration Policy Institute, Washington, DC, August
18, 2005.

Speaker, Immigration: The Media, Message, & Messenger, American
Immigration Lawyers Association, Salt Lake City, UT, June 25, 2005.

Speaker, Teaching About Law and Terrorism at the United States Military
Academy: Program and Curriculum Design and Workers, Aliens, or
Immigrants? The History and Future of Global Temporary Workers, Law &
Society Annual Meeting, Las Vegas, NV, June 2-5, 2005.

Speaker, National Security & Immigrant Rights, Catholic Legal
Immigration Network, Inc. (“CLINIC”) Annual Convening,
Portland, OR, May 14, 2005.

Speaker, The Role of Borders in Enhancing Security, Border Policy
Research Institute, Western Washington University, Bellingham,
WA, April 26, 2005.

Moderator, Law of War & the Global War on Terrorism, Second Annual
Law & Terrorism Conference, West Point, NY, April 15, 2005.

Speaker, National Security vs. Individual Liberties: The USA PATRIOT
Act, Albany Law School, Albany, NY, April 7, 2005.



    EXHIBIT 4 Page 22
Speaker, National Security & President Bush’s Guestworker Proposal,
Thomas Jefferson School of Law, San Diego, CA, April 1, 2005.

Speaker, When Your Client Fights for Uncle Sam: Foreign Citizen Soldiers
& Expedited Citizenship, United States Army Regional Defense
Counsel Continuing Legal Education Conference, Cambridge, NY,
March 4, 2005.

Speaker, National Security & Drivers’ Licenses, Congressional briefing,
Capitol Building, Washington, DC, January 27, 2005.

Moderator, Immigration Law for Matrimonial & Family Law Attorneys,
Association of the Bar of the City of New York, New York, NY,
January 25, 2005.

Speaker, Guestworker Programs: Proposals and Perspectives, Association of
American Law Schools Annual Meeting, San Francisco, CA, January
5, 2005.

Discussion Leader, Consular Processing—Overcoming Obstacles at the
Consulates, 7th Annual New York Chapter Symposium, American
Immigration Lawyers Association, New York, NY, December 3,
2004.

Speaker, The Emergence of a New Civil Rights Agenda, Federalist Society
National Lawyers Convention, Washington, DC, November 13,
2004.

Speaker, Security & Liberty, 9/11 Security and Liberty Fellowships
Conference, USC Annenberg Institute for Justice & Journalism,
Los Angeles, CA, November 9, 2004.

Speaker, Immigration & National Security: Post 9/11 Challenges for the
United States, International Security and Strategic Studies conference,
Washington, DC, October 29, 2004.

Speaker, Getting Smart About Information: Checks Used By Consular Posts
and Ports of Entry, 2004 Fall Conference, American Immigration
Lawyers Association, Chicago, IL, October 15, 2004.

Speaker, Noncitizens &the US Military, Harvard Immigration &
Refugee Clinic 20th Anniversary Roundtable, Harvard Law School,
October 17, 2004, Cambridge, MA.

Speaker, “The Hot Seat:” Immigration & Security, From the Consulates to
Our Ports-of-Entry and Beyond, American Immigration Lawyers
Association Annual Conference, Philadelphia, PA, June 12, 2004.



    EXHIBIT 4 Page 23
Speaker, Immigration & National Security, Law & Terrorism
Conference, Department of Law, US Military Academy, West Point,
NY, April 2004.

Speaker, Just War Theory & Preemption Doctrine, LLM Conference,
Cornell Law School, Ithaca, NY, April 2004.

Speaker, Security Databases & Clearance Issues, American Immigration
Lawyers Association Conference on Travel for Work and Business:
Visa Application, Admission, Reentry with Post-9/11 Security
Clearances, Deer Valley, Park City, Utah, February 10, 2004.

Speaker, Smart Borders: Developing Secure & Sensible Immigration Policies,
Capitol Building, Washington, DC, December 15, 2003.

Speaker, Immigration & National Security, New York Appellate Judges
Conference, West Point, NY, October 24, 2003.

Speaker, Universal Jurisdiction as a Threat to US National Security,
Northwestern University School of Law, Chicago, IL, October 13,
2003.

Speaker, Becoming an Immigration Lawyer, Celebration 50, Harvard Law
School, Cambridge, MA, May 2003.

Speaker, Structural Security, Harvard Club of Alaska, Anchorage, AK,
January 2003.

Speaker, Legal Approaches to State-Sponsored Terrorism, Institute for
Humanitarian Law, San Remo, Italy, October 2002.

Moderator, Evaluating the Rights of Non-Citizens Post 9/11: A View From
the Trenches, New York City Bar Association, New York, NY, Sept.
18, 2002.

Speaker, Federal Courts & Torts for the Immigration Lawyer, Association
of the Bar of the City of New York, February 18, 2002.

Moderator, Homeland Security 101, American Immigration Lawyers
Association Conference on Entry Issues, Detroit, MI, April 2002.

Speaker, Military Tribunals & Military Justice, Harvard Club,
Anchorage, AK, January 2002.

Speaker, Asylum Law: Mock Trial, American Immigration Lawyers
Association Annual Conference, Boston, MA, June 2001.




    EXHIBIT 4 Page 24
               Speaker, Immigration Issues for Criminal Defense Attorneys, Alaska Association
               of Trial Lawyers, Girdwood, AK, April 2001.

               Moderator, Immigration in a High-Tech Age, Federalist Society National
               Lawyers Convention, Washington, DC, November 2000.

               Moderator & Speaker, Habeas Corpus & Coram Nobis, American
               Immigration Lawyers Association Annual Conference, Chicago, IL,
               June 2000.

               Speaker, Immigrant & Non-immigrant Waivers, Northwest Regional
               Immigration Seminar, Seattle, WA, February 2000.

               Speaker, Habeas Corpus & Mandamus Remedies, American Immigration
               Lawyers Litigation Conference, Miami, FL, October 1999.

               Speaker, Getting Attorneys Fees from the Government, American Immigration
               Lawyers Association Annual Conference, Seattle, WA, June 1999.
               Moderator & Speaker, Representing Immigrants Affected By the Nicaraguan &
               Central American Relief Act, Alaska Bar Association, March 1999.

               Speaker, Citizenship: N600s & Passport Applications, Northwest Regional
               Immigration Seminar, Portland, OR, February 1999.

               Speaker, Citizenship/Naturalization/Maintaining Permanent Residence,
               Northwest Regional Immigration Seminar, Seattle, WA, February 1998.

               Speaker, Immigrant Visa Issues, Northwest Regional Immigration Seminar,
               Seattle, WA, February 1997.

               Speaker, Recent & Radical Immigration Law Changes: What Every Criminal
               and Family Law Lawyer Needs To Know, Alaska Bar Association,
               October 1996.

               Speaker, Great Decisions 1995: Immigration, An End to Open Doors?
               Alaska World Affairs Council, Anchorage, AK, Mar. 3, 1995.



Selected       Passing a solution for Dreamer strengthen our military, The Hill, January 30,
Publications   2018.

               Author, Refugees and National Security, Immigration and Nationality
               Law Review Keynote Address, Immigration and Nationality Law
               Review,Vol. xxxvii, March 16, 2017.




                    EXHIBIT 4 Page 25
Author, American Birthright Citizenship Rules and the Exclusion of
"Outsiders" from the Political Community, chapter 10 in the book
Citizenship in Question- Evidentiary Birthright and Statelessness,
Duke University Press, January 2017.

Parole in Place and Other Immigration Benefits for Military Family Members:
An Update, Immigration Briefings, Issue 16-02, February 2016.

Is Birthright Citizenship Good for America?, New York Times, August 24,
2015.

MAVNI Connects Immigrants to Military Service— and Citizenship,
Perspectives, Volume 24, No. 1, August 2015, American Bar
Association.

Immigration Law & the Military, Second Edition (American Immigration
Lawyers Association 2015) (book).

Immigration Law & National Security, National Security Law & Policy,
Carolina Academic Press, 2015, at 1265-1314 (book chapter).

Immigration & the Separation of Powers, Washington Times, July 7, 2015.

The Impact & Potential of America’s Foreign Born Population on Army
Recruiting and Force 2025, U.S. Army Recruiting Forum at Fort Knox,
June 2015 (Paper co-authored with Naomi Verdugo).

What Every Lawyer Needs to Know about Non-Citizens & the United States
Military, in What Every Lawyer Needs to Know About Immigration
Law, American Bar Association, Section of Administrative Law &
Regulatory Practice (2014) (book chapter).

Left Behind: Iraqis and Afghans Caught in a Sea of SIV Red Tape, Co-
Authored with Dan Berger, Mollie McGurk, Rose Olson, & Hannah
Oldenburg, Inside Immigration, Volume 5, Issue 6, June 2014,
American Immigration Lawyers Association.

MAVNI (Military Accessions Vital to the National Interest), Immigration
Practice Pointers Tips for Handling Complex Cases, American
Immigration Lawyers Association, June, 2014.

Military Naturalization Under INA §§328, 329, and 329A, AILA’s
Guide to U.S. Citizenship & Naturalization Law, American
Immigration Lawyers Association, 2014, at 153-182 (book chapter).

Congress Must Act and Stop Deporting Our Veterans, Roll Call, May 15,
2014.




    EXHIBIT 4 Page 26
Saying ‘No Thanks’ to 87,500 High-Skill Workers, Wall Street Journal,
May 7, 2014.

Recent Developments in Military Enlistment and Naturalization Law,
Immigration Briefings, Issue 14-03, January 2014.

Parole in Place: What It Is and What It Isn’t, The Hill, December 19,
2013.

DHS Clarifies Immigration Benefits for Family Members of Active-Duty
Military, Selected Reservists, and Veterans, 18 Bender’s Immigration
Bulletin, December 15, 2013.

DHS Clarifies Immigration Benefits for Family Members of Selected Reserve
and Veterans, Reserve Officers Association Law Review 13161,
December 2013.

Military Immigration Issues, American Bar Association GPSOLO
Magazine Vol. 30, No. 5 (September/October 2013).

Use of False Documents: How They Can Complicate a Case, 2013 AILA
Immigration Practice Pointers at 751-763 (American Immigration
Lawyers Association, 2013).
Sessions Amendment Harms Military Families, The Hill’s Congress Blog,
May 20, 2013.

Path to Citizenship, Los Angeles Lawyer, Co-Author, November 2012.

Immigration Law and the Military (American Immigration Lawyers
Association 2012) (book).

A Path to Citizenship for Undocumented Military Family Members,
Immigration Briefings, No. 12-07, July 2012.

Subregulatory Guidance in Immigration Matters: How to Use It Wisely, 2012
AILA Practice Pointers at 697-701 (American Immigration Lawyers
Association, 2012).

Practical Problems with Attempts to Change the Fourteenth Amendment
Through an Interstate Birth Certificate Compact, Bender’s Immigration
Bulletin, Vol. 17, No. 9 (May 1, 2012).

The Cost to Americans of Ending Birthright Citizenship, National
Foundation for American Policy, March 2012.

Is Birthright Citizenship Good for America? Cato Journal, Vol. 32, No. 1,
Winter 2012.




    EXHIBIT 4 Page 27
Book Review: The Canadian Forces & Arctic Sovereignty: Debating Roles,
Interests and Requirements, 1968-1974, American Review of Canadian
Studies, Vol. 42, No. 1 (2012), 120-122.

S.B. 1070: The Unconstitutional and Inefficient Law that May Just Fix
Immigration, Regent University Law Review, Vol. 23, No. 2 (2010-11),
363-373.

Military Service As An Option for Foreign Health Care Professionals, The
Physician Immigration Book, 2011-12 ed, at 519-527.

Parole in Place for Military Families, Immigration Practice Pointers: Tips
for Handling Complex Cases, American Immigration Lawyers
Association, 2011-12 ed., at 603-611.

Recent Developments in Military Enlistment & Naturalization Law,
Immigration Briefings No. 11-03 (March 2011).

Arizona’s Attempt to Enforce Federal Immigration Law: “Force Multiplier,”
or “Ball and Chain”? 11 Engage: The Journal of the Federalist
Society’s Practice Groups 3 at 75-79 (November 2010).

Citizenship & Computers, 15 Bender’s Immigration Bulletin 1143-1144
(Aug. 15, 2010).

Essential to the Fight: Immigrants in the Military, Eight Years After 9/11,
Special Report, Immigration Policy Center, American Immigration
Council, November 2009.

Policy Arguments in Favor of Retaining America’s Birthright Citizenship Law,
Made in America: Myths & Facts About Birthright Citizenship,
Immigration Policy Center Perspectives (September 2009).

Professionals: A Matter of Degree (5th Ed.) (co-authored with Martin J.
Lawler) (AILA 2009).

Advanced Issues in Naturalization: Practical Problems & Solutions,
Immigration & Nationality Law Handbook 2008-2009 at 607-17.

Birthright Citizenship: The Policy Arguments, Administrative & Regulatory
Law News, Vol. 33, No. 1, Fall 2007.

National Security & Immigration Policy: Reclaiming Terms, Measuring
Success, & Setting Priorities, The Homeland Security Review, Vol. 1,
No. 3, Fall 2007 (co-authored with Donald Kerwin).




     EXHIBIT 4 Page 28
Book Review: The Founders on Citizenship & Immigration: Principles &
Challenges for America, 8 Engage: The Journal of the Federalist
Society’s Practice Groups 4 at 155-57 (October 2007).

Immigration & Naturalization Law (Year in Review), The International
Lawyer, Vol. 41, No. 2 (Summer 2007).
The Role of Immigration in A Coordinated National Security Policy,
Georgetown Immigration Law Journal, Vol. 21, No. 3 (Spring 2007)
(co-authored with Donald Kerwin).

Book Review: Richard A. Posner’s Not A Suicide Pact, 8 Engage: The
Journal of the Federalist Society’s Practice Groups 1 (February
2007).

Essential to the Fight: Immigrants in the Military, Five Years After 9/11,
Immigration Policy in Focus, Vol. 5, Issue 9, Immigration Policy
Center, American Immigration Law Foundation, November 2006.

Providing Material Support to a Foreign Terrorist Organization: The Pentagon,
the Department of State, the People’s Mujahedin of Iran, & the Global War on
Terrorism, Bender’s Immigration Bulletin (Jun. 1, 2006) (forthcoming)
(available in PDF format upon request).

Five Questions Debate: Immigration Reform (on-line debate with Professor
John Eastman), Federalist Society for Law & Public Policy, May
2006, available at http://www.fed-
soc.org/pdf/immigrationreform4.pdf.

He Intended Well But General's Order Is Bad For Military, Voice of the
Times, Anchorage Daily News, April 20, 2006 (co-authored with John
Winn).

Immigration & National Security: Post-9/11 Challenges for the United
States, in Homeland Security: Protecting America’s Targets, Vol, 1,
Borders & Points of Entry, at 117-143 (2006).

Eskimo Scouts, in Women & War: A Historical Encyclopedia From
Antiquity to the Present, Volume 1, at 170-171 (2006).

The DREAM Act: Tapping An Overlooked Pool of Home-Grown Talent to
Meet Military Enlistment Needs, 6 Engage: The Journal of the Federalist
Society’s Practice Groups 2 at 99-103 (October 2005); reprinted in
11 Bender’s Immigration Bulletin 63 (Jan. 15, 2006).

International Legal Developments in Review, 2004: Immigration & Naturalization
Law, 39 Int’l Lawyer 2, at 429-447 (Summer 2005).




     EXHIBIT 4 Page 29
Unintelligent Intelligence Reform: Federal Control of Driver’s Licensing,
American Immigration Lawyers Association, Immigration &
Nationality Law Handbook, 2005-2006 edition (co-authored with
Denise Hammond).

The “Real ID” Act—A Real Nightmare for DoD, The Officer (April
2005), at 12-13; reprinted in 151 Cong. Rec. S3978-79 (daily ed. April
20, 2005); and reprinted in Immigration Daily at
http://www.ilw.com/lawyers/articles/2005,0502-stock.shtm.

Driver Licenses & National Security: Myths and Reality, 10 Bender’s
Immigration Bulletin 422 (Mar. 1, 2005), reprinted in Stephen H.
Legomsky, Immigration & Refugee Law & Policy 1261-1264
(Foundation Press, 2005).

Guide to Criminal Law in New York (2d. ed.) (Wadsworth, 2004)
(Co-authored with Timothy Bakken & Mark Welton).

Considera Riesgo Suspensión Licencias/Driver’s License Debate Sharpens, The
Immigrant Times, Septembre 2004/September 2004, at 9.

Social Insecurity: Aliens, Employers, and Social Security Requirements,
American Immigration Lawyers Association, Immigration &
Nationality Law Handbook, 2004-2005 edition, volume 2 (co-
authored with Denise Hammond, Andrew Galeziowski, and Joanna
Lee Carson).

Crackdown Wrong Approach: Driver’s Licenses Aren’t Terror Tools, Real
Immigration Reforms Are Better Means of Identifying Potential Future
Attackers, Newsday, August 27, 2004, at A49.

Book Note: Mexican Americans & the Law: El Pueblo Unido Jamas Sers
Veneido (The Mexican American Experience), Human Rights & Human
Welfare, August 2004, available at
http://www.du.edu/gsis/hrhw/booknotes/index.html.

The Road Less Traveled: Becoming An Immigration Attorney, Harvard
Women’s Law Journal (Celebration 50 issue, May 2004).

The Lessons of 9/11: A Failure of Intelligence, Not Immigration Law,
Immigration Policy Focus, Vol. 2, Issue 3, Immigration Policy
Center, American Immigration Law Foundation, December 2003.

Two Years of Policy Revamping, National Law Journal (Dec. 15, 2003).

When Your Client Fights for Uncle Sam: “No Card” Soldiers and Expedited
Citizenship, Bender’s Immigration Bulletin, Vol. 8, No. 24 (Dec. 15,
2003).



    EXHIBIT 4 Page 30
                     Foreign War Crimes Lawsuits Against American Soldiers Threaten National
                     Security, Legal Backgrounder, Washington Legal Foundation, Vol. 18,
                     No. 35 (Aug. 22, 2003).

                     Detainees in the Hands of America: New Rules for a New Kind of
                     War, Terrorism & International Law: Challenges and Responses
                     (Int’l Inst. For Humanitarian Law, San Remo, Italy, July 2003).

                     Essential Workers or Guests? A New Twist on an Old Debate, 3 Engage:
                     The Journal of the Federalist Society’s Practice Groups 1 at 97 (April
                     2002).

                     Immigration Law in a World of Terror, National Security White Paper,
                     Federalist Society, December 2001.

                     Reflections: Equal Justice for Non-citizens, Trial Magazine, July 1999, at
                     104-105.

                     Federal Judicial Authority to Increase Local Taxes, 14 Harvard Journal of
                     Law & Public Policy 1 at 270 (Winter 1991).



Selected Testimony   House Committee on the Judiciary, Subcommittee on Immigration
                     Policy & Enforcement, Hinder the Administration’s Legislation Temptation
                     Act (“HALT Act”), July 26, 2011, Washington, DC.

                     Senate Judiciary Committee, Subcommittee on Immigration,
                     Refugees, and Border Security, The Development, Relief, and Education for
                     Alien Minors (DREAM) Act, Jun. 28, 2011, Washington, DC.

                     House Judiciary Committee, Subcommittee on Immigration,
                     Citizenship, Refugees, Border Security, and International Law,
                     Immigration Needs of America’s Fighting Men and Women, May 20, 2008,
                     Washington, DC.

                     Senate Armed Services Committee, The Contributions of Immigrants to
                     the Military, July 10, 2006, Miami, FL.

                     House Committee on International Relations, Subcommittee on
                     Oversight & Investigations; Visa Overstays: Can We Bar the Terrorist
                     Door?, May 11, 2006, Washington, DC.

                     Alaska State Legislature, House State Affairs Committee Hearing on
                     SB189, An Act Relating to the Issuance of Identification Cards and
                     Driver’s Licenses, April 27, 2006, Juneau, AK (by telephone).




                          EXHIBIT 4 Page 31
                      Senate Judiciary Committee, Subcommittees on Immigration, Border
                      Security & Citizenship and Terrorism, Technology & Homeland
                      Security; The Need for Comprehensive Immigration Reform: Strengthening Our
                      National Security, May 17, 2005, Washington, DC.

                      New York State Legislature, Hearings on Driver’s License Issues,
                      August 19, 2004, New York, NY.

                      Senate Judiciary Committee, Subcommittee on Immigration, Border
                      Security, and Citizenship; Securing Our Borders Under A Temporary Guest
                      Worker Program, April 1, 2004, Washington, DC.

                      Maryland Governor’s Task Force on Drivers’ License Issues, March 29,
                      2004, Annapolis, MD.



Bar & Professional    Alaska Bar Association
Memberships           U.S. District Court for the District of Alaska
                      Ninth Circuit Court of Appeals
                      American Bar Association
                      American Immigration Lawyers Association
                      Association of the Bar of the City of New York
                      Federalist Society for Law & Public Policy
                      Republican National Lawyers Association
                      Association of the United States Army
                      Reserve Officers Association
                      Federal Bar Association



Additional            Alaska Advisory Committee, U.S. Civil Rights Commission, May 2017-
professional &                present.
academic activities   Prince William Sound Science Center Board Member, October 2014-
                              present. Treasurer 2016-2018.
                      Federal Bar Association Immigration Law Section Board Member,
                              October 2014- Present.
                      Phi Kappa Phi.
                      Master Teacher, United States Military Academy Master Teacher
                              Program.
                      Personnel & Readiness Task Force, Office of the Undersecretary of
                              Defense, Personnel & Readiness (April 2010).
                      President, Harvard Club of Alaska, 2009-2012.
                      Fellow, American Bar Foundation, 2005-present. Co-Chair of
                              Alaska Fellows of the American Bar Foundation, 2011-
                              present.
                      Member, Council on Foreign Relations Immigration Policy Task Force,
                              2008-2011.




                          EXHIBIT 4 Page 32
              American Bar Association Commission on Immigration, 2008-2012.
              Editorial Board, Bender’s Immigration Bulletin, 2007-present.
              Chair, International Security Affairs Committee, The Association of the
                      Bar of the City of New York, 2006-2010.
              Chair, Border Security Advocacy Committee, American Immigration
                      Lawyers Association, 2005-2006.
              Co-Chair, Immigration Litigation Committee, Section of Litigation,
                      American Bar Association, 2005-2008.
              Co-Chair, Joint Subcommittee on International Refugee Law of the
                      Immigration & Naturalization Committee & the International
                      Human Rights Committee of the Section of International Law,
                      American Bar Association, 2006-2007.
              Co-Chair and Vice-Chair, Immigration & Naturalization Committee,
                      Section of International Law, American Bar Association, 2004-
                      2008.
              Member, Alaska Rules of Professional Conduct Committee, Alaska Bar
                      Association, 1998-2001.
              President, Alaska Chapter of the Federalist Society for Law & Public
                      Policy, 1993-2001.
              International Law & Security Section, Federalist Society, 1999-present.
              President, Young Lawyers Section, Anchorage Bar Association, 1994-95.
              Founding Chairperson, Immigration Law Section, Alaska Bar
                      Association.


              Military Awards include the Legion of Merit, Joint Service
Awards &      Commendation Medal, Meritorious Service Medal, Army
Recognition   Commendation Medal, and the Military Outstanding Volunteer Service
              Medal, among others.

              2008 Michael Maggio Pro Bono Award, American Immigration Lawyers
              Association.

              2005 Advocacy Award, American Immigration Lawyers Association.

              Alaska Super Lawyer, 2007, 2009, 2013, 2014, 2015, 2016, 2017, 2018

              MacArthur Foundation Fellow, 2013

              Immigration Law Professor of the Year, 2013

              Alaska Bar Association International Law Section’s Human Rights
              Award, 2014

              Best Lawyers in America, 2015, 2016, 2017, 2018




                  EXHIBIT 4 Page 33
